         Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 1 of 81



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA


JD (“John”) Floyd                                           Civil Action No.
              Plaintiff,

          vs.

Detective John Dillmann; Detective Michael Rice;
Lieutenant Stephen London; The City of New
Orleans; Leon Cannizzaro, Jr., in his official
capacity; and John Doe Defendants

                 Defendants.

          The Plaintiff JD (“John”) Floyd, by and through his attorneys, Neufeld Scheck & Brustin,

LLP, Lathrop Gage LLP, and the Law Offices of John N. Adcock, allege as follows:

                                        INTRODUCTION

         1.      John Floyd spent over thirty-six years wrongfully imprisoned for the 1980 murder

of William Hines—a crime he did not commit.

         2.      Both Hines and another man, Rodney Robinson, were murdered by the same, as-

yet unidentified assailant in strikingly similar attacks days apart in the French Quarter over

Thanksgiving week in 1980. Hines and Robinson were both gay; each appears to have invited the

perpetrator in for a drink and a sexual encounter before the interaction turned violent. Both men

were found naked and repeatedly stabbed to death. There were no signs of forced entry at either

scene.

         3.      New Orleans Police Department (“NOPD”) Detectives investigating the murders

quickly realized that they were committed by the same perpetrator. Based on the description of a

suspect seen fleeing from the Robinson murder and hair and blood evidence found at the scenes,

they knew this perpetrator was a black male; forensic testing later demonstrated he had Type-A




                                                 1
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 2 of 81



blood. Nevertheless, after other investigative efforts failed and under mounting pressure to solve

these high-profile cases, NOPD Detectives built a false case against Mr. Floyd—a white male

with Type-B blood—for both murders. Mr. Floyd was an easy target: an indigent drifter with

comprehension skills comparable to an eight-year-old, he was known around the French Quarter

as an alcoholic and drug user who often frequented gay bars.

      4.       No eyewitness ever connected the innocent Mr. Floyd to either victim or murder.

Not only did no physical or forensic evidence implicate him, but evidence in the NOPD’s

possession excluded him as the perpetrator. The only “evidence” ever implicating Mr. Floyd was

a result of Defendants’ unconstitutional misconduct: NOPD Homicide Detectives John Dillmann

and Michael Rice along with NOPD Officer John Reilly fabricated nearly identical confessions

to each murder and then physically assaulted, threatened, and coerced Mr. Floyd into signing

them. NOPD Detectives also coerced two other witnesses into falsely claiming Mr. Floyd had

made admissions to them to corroborate the coerced confessions.

      5.       Despite Defendants’ misconduct, the prosecution case against Mr. Floyd

remained weak. But the NOPD had additional evidence exculpating Mr. Floyd which it never

disclosed. In 1981, before Mr. Floyd’s trial, NOPD analysts reviewed latent prints from locations

at both the Hines and Robinson crime scenes that the perpetrator was believed to have touched:

the half-drunk bottle of whiskey on Hines’s kitchen table, the abandoned drinking glasses left on

bedside tables in Robinson’s room, and the passenger-side of Robinson’s car. The NOPD

analysis established that a number of these prints were left by an individual other than the

victims or an innocent source, and that those prints were not left by Mr. Floyd.

      6.       In other words, the fingerprint evidence was powerful exculpatory evidence—it

strongly suggested the perpetrator was not Mr. Floyd. But consistent with the custom, policy, and




                                                 2
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 3 of 81



practice of the NOPD Crime Lab and Latent Print Unit, no written report was created of these

exculpatory exclusions and these exculpatory results were never given to the prosecutors, court,

or Mr. Floyd and his attorneys.

      7.       Mr. Floyd was tried jointly for both murders at a bench trial in January 1982. The

State’s case against him was essentially the same for both crimes: nearly identical confessions to

each crime—which NOPD Detectives Dillmann and Rice and NOPD Officer Reilly all claimed

Mr. Floyd had offered voluntarily—and three vague, uncorroborated statements allegedly made

by Mr. Floyd after he had been drinking.

      8.       At trial, the defense presented the limited forensic evidence the NOPD made

available, all of which exculpated Mr. Floyd – to demonstrate the unreliability of the alleged

confessions. Mr. Floyd was excluded as the source of the semen, blood, and hair at the Robinson

scene, all of which matched an African-American man other than Robinson with Type-A blood;

Mr. Floyd is white and has Type-B blood. Similar forensic evidence was not available from the

Hines scene due to the delay in discovery of his body. But pubic hairs recovered from Hines’s

sheets came from an African-American donor—excluding Hines and Mr. Floyd as the source

because the two were white with gray and blonde hair respectively.

      9.       On January 6, 1982, despite the nearly identical confessions offered against him

in each murder and clear evidence the crimes were committed by the same perpetrator, Mr.

Floyd was convicted of the murder of William Hines but acquitted of the murder of Rodney

Robinson. In other words, the exculpatory forensic evidence from the Robinson scene persuaded

the court that Floyd’s alleged confession to the Robinson murder was not reliable evidence. At

the time, neither the court, prosecution, or defense knew about the exculpatory fingerprint




                                                3
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 4 of 81



evidence from both scenes because NOPD had suppressed these findings. Mr. Floyd received a

mandatory sentence of life without the possibility of parole.

      10.      Mr. Floyd ceaselessly sought help to prove his innocence over the following two

decades. As an indigent and intellectually disabled prisoner, he was unable to investigate or

litigate his case himself from inside prison. But he nevertheless sent hundreds of letters seeking

help. After learning of the Innocence Project New Orleans (“IPNO”)—which was founded in

2001—Mr. Floyd sent hundreds of letters to IPNO begging for help before the organization was

able to take his case in 2004.

      11.      In 2007, IPNO had mitochondrial DNA testing conducted on all the hairs

recovered from the Robinson murder scene; this testing conclusively excluded Mr. Floyd as the

source of any hairs. The hairs were consistent with having come from one of two individual

profiles, both of whom were of African or African-American descent—in other words, Mr.

Robinson and the true perpetrator. By that time (and even prior to Hurricane Katrina), the pubic

hair samples and fingernail scrapings from the Hines crime scene could not be located, such that

they were unavailable for DNA testing despite IPNO’s repeated requests.

      12.      In September 2008, IPNO uncovered copies of the NOPD Latent Print Unit’s

logbook that revealed the exculpatory fingerprint results withheld by the NOPD for nearly three

decades. Subsequent examination by the NOPD Latent Prints Unit confirmed that Floyd was

excluded as the source of any prints from either scene. In 2008, IPNO also learned that John Rue

Clegg—a close friend of Hines and the last person to see him alive—told Dillmann during the

investigation that Hines had a “taste” for black men, as he had only seen Hines with black male

partners. This statement was evidence that Floyd (a white man) was not the man who Hines

invited back to his home on the night of the murder. Not only did Dillmann hide this exculpatory




                                                 4
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 5 of 81



information, but he also fabricated evidence, falsely reporting that Clegg had told him Hines

frequently had sexual relations with both black and white male partners.

      13.      Based on this new and compelling evidence of innocence, on September 14, 2016,

the federal district court issued an opinion exhaustively analyzing Mr. Floyd’s actual-innocence

claims and finding he satisfied the extremely high Schlup miscarriage-of-justice standard which

requires a showing that “a constitutional violation has probably resulted in the conviction of one

who is actually innocent.”. On May 8, 2017, the district court granted Mr. Floyd’s petition for a

writ of habeas corpus based on constitutional violations; namely, the State’s withholding of

favorable, material evidence—the exculpatory fingerprint results and statement by Clegg—in

violation of Brady. However, the order was suspended while the State appealed. The Fifth

Circuit affirmed the district court’s ruling on April 6, 2018. That decision was superseded two

months later, on June 25, 2018, when the Court issued a new decision denying the State’s motion

for rehearing en banc. In that decision, the Fifth Circuit affirmed the district court’s rulings on

both grounds: that Mr. Floyd’s evidence of actual innocence provided a gateway to consider his

habeas petition, and that he was entitled to relief on the merits based on his Brady claims. The

mandate issued on July 17, 2018, but the State sought certiorari from the United States Supreme

Court, preventing the judgment invalidating the conviction from going into effect. The habeas

decision invalidating Mr. Floyd’s conviction ultimately became final when the Supreme Court

denied certiorari on November 19, 2018; and all charges against Mr. Floyd were dismissed the

following day on November 20, 2018.

      14.      Mr. Floyd was only incarcerated because individual Defendants fabricated

evidence—including fabricating two false confessions and using physical coercion and threats to




                                                  5
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 6 of 81



force Mr. Floyd to sign them; withheld critical exculpatory and impeachment evidence; and

conspired to prosecute him without probable cause.

      15.      Unfortunately, Mr. Floyd was not the only person whose case was impacted by

the NOPD’s unconstitutional suppression of exculpatory fingerprint results. Indeed, the

suppression of critical, exculpatory fingerprint evidence in Mr. Floyd’s case was a direct result of

the NOPD’s custom, policy, and practice—in place both before and after 1981—of its Latent

Print Unit analysts generating written reports which were sent to the prosecution and defense

only when a suspect’s fingerprints “matched” with the print or prints against which they were

run. Whenever a suspect’s fingerprints did not “match” with the print or prints against which

they were run—in other words, when the results of the comparison were exculpatory—no written

report would be created. As a result of this NOPD custom, policy and practice, exculpatory

fingerprint results were not relayed to the prosecution or the defense, in violation of the NOPD’s

obligations under Brady v. Maryland and its progeny.

      16.      Nor was Mr. Floyd the only individual who suffered as a result of extreme

unconstitutional misconduct by NOPD officers—including Dillmann and Reilly—committed in

the course of their investigations. For example, in 1987, the Louisiana Supreme Court published

an opinion suppressing a 1978 confession obtained by Dillmann and two other NOPD detectives

in light of compelling evidence establishing the suspect had been beaten. State v. Seward, 509

So. 2d 413 (La. 1987). Four years later, the Court reversed another conviction—for a 1979

murder—based on Dillmann’s suppression of exculpatory evidence impeaching the identification

of the defendant and pointing to another person’s guilt. State v. Knapper, 579 So. 2d 956 (La.

1991). And a few years later, the Supreme Court reversed a capital murder conviction arising out




                                                 6
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 7 of 81



an investigation conducted by Dillmann based on exculpatory evidence he never turned over to

the prosecutors. Kyles v. Whitley, 514 U.S. 419 (1995).

      17.      In 1985, Officer Reilly was indicted for extortion for threatening to beat and shoot

an FBI informant if he did not share a cash reward for helping to solve a bank robbery. During

the trial, the prosecution played tapes in which Reilly threatened to make the informant “look

like a piece of Swiss cheese” if he kept the money. Reilly and other witnesses testified that Reilly

often made such physical threats as “jokes.” Reilly was acquitted on the charges and promptly

reinstated to the NOPD.

      18.      Nor were Dillmann and Reilly alone in their notorious misconduct; these

unconstitutional techniques were rampant in the NOPD by 1980. The individual Defendants’

actions in Mr. Floyd’s case were the direct result of the conduct of NOPD police supervisors and

policymakers, who prioritized clearing cases with arrests and convictions over all else and

condoned and facilitated the use of these unconstitutional techniques to help clear cases. Indeed,

the individual Defendants’ actions were the foreseeable result of a pervasive, documented pattern

within the NOPD in the early 1980s and before of condoning serious investigative misconduct by

failing to supervise, discipline, or train officers—like Dillmann—who openly engaged in such

misconduct without fear of repercussions, as there were none.

      19.      Complementing these systemic failures by the NOPD was the custom, policy and

practice of the DA’s Office at the time to deliberately avoid seeking any exculpatory evidence

that was not affirmatively provided to them. As a result of this custom, policy, and practice, the

prosecutors in Floyd’s case never learned of the exculpatory fingerprint results or exculpatory

witness statements like that from Clegg, and so never disclosed this evidence to the defense or

the court.




                                                 7
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 8 of 81



       20.      As a direct result of Defendants’ misconduct, Mr. Floyd endured over three

decades of hard labor in prison and suffered injuries and damages, including: pain and suffering,

severe mental anguish, emotional distress, lost income, physical illness, inadequate medical care,

humiliation, injury to reputation, permanent psychological damage, and restrictions on all forms

of person freedom including but not limited to diet, sleep, personal contact, educational

opportunity, vocational opportunity, personal fulfillment, family relations, travel, enjoyment, and

expression. These injuries began in 1981 and continue to date.

                                          JURISDICTION

       21.      Plaintiff brings this action under 42 U.S.C. § 1983 to redress the deprivation

under color of law of Plaintiff’s rights as secured by the United States Constitution.

       22.      This Court has jurisdiction under 28 U.S.C. §§ 1331 and 1343(3) and (4), as this

action seeks redress for the violation of Plaintiff’s federal constitutional and civil rights.

       23.      This Court has supplemental jurisdiction, pursuant to 28 U.S.C. § 1367(a), over

any and all state constitutional and state law claims that are so related to the claims within the

original jurisdiction of this Court that they form part of the same case or controversy.

                                               VENUE

       24.      Pursuant to 28 U.S.C. § 1391(b)(2), venue is proper in the Eastern District of

Louisiana, the judicial district in which a substantial part of the events or omissions giving rise to

the claims occurred.

                                              PARTIES

       25.      Plaintiff JD (“John”) Floyd is a resident of the State of Louisiana. He currently

resides in Lafayette, Louisiana. Mr. Floyd was wrongfully incarcerated by the State of Louisiana

from his arrest in 1981 until he was exonerated in 2018.




                                                   8
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 9 of 81



      26.      Defendant John Dillmann was at all times relevant herein a duly appointed and

acting detective of the NOPD, acting under color of law pursuant to the statutes, ordinances,

regulations, policies, customs, and usage of New Orleans and the State of Louisiana. He is sued

in his individual capacity.

      27.      Defendant Michael Rice was at all times relevant herein a duly appointed and

acting detective of the NOPD, acting under color of law pursuant to the statutes, ordinances,

regulations, policies, customs, and usage of New Orleans and the State of Louisiana. He is sued

in his individual capacity.

      28.      Defendant Stephen London was at all times relevant herein a duly appointed and

acting Lieutenant of the NOPD, acting under color of law pursuant to the statutes, ordinances,

regulations, policies, customs, and usage of New Orleans and the State of Louisiana. He is sued

in his individual capacity.

      29.      Defendant John and Jane Doe Latent Print Unit analyst(s) and NOPD Supervisors

are officers and/or supervisors with names yet unknown who were appointed and acting officers

and/or supervisors of the NOPD, acting under color of law pursuant to statutes, ordinances,

regulations, policies, customs, and usage of New Orleans and the State of Louisiana. They are

sued in their individual capacities.

      30.      Defendant City of the New Orleans is a political subdivision of the State of

Louisiana and a municipal corporation, which was at all relevant times the employer of

individual Defendant NOPD officers. The City of New Orleans is and was at all times relevant to

this complaint responsible for the polices, practices, and customs of the NOPD.




                                                9
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 10 of 81



      31.      Defendant Leon Cannizzaro, Jr., is the current Orleans Parish District Attorney.

He is sued in his official capacity, only, as the representative of the Orleans Parish District

Attorney’s Office.

                                              FACTS

                              The Crimes and Initial Investigation

      32.      During the week of Thanksgiving in 1980, William Hines, Jr., and Rodney

Robinson were brutally murdered within a mile of each other in the French Quarter by the same

African-American assailant with Type-A blood.

      33.      During the early hours of Tuesday, November 25, 1980, Hines was murdered by

this yet-unknown assailant after a sexual encounter in his apartment at 629 Governor Nicholls

Street. At the time of his death, Hines was a 57-year-old Caucasian gay man working as a

copyeditor for the Times-Picayune.

      34.      NOPD Officers found Hines’s naked body in the bedroom of his home at

approximately 1:25pm on Wednesday, November 26, 1980. Hines had been brutally stabbed to

death, with large quantities of blood covering the pillows, sheets, and walls. His cause of death

was determined to be multiple stab wounds of the head and chest.

      35.      NOPD Detective John Dillmann was assigned as lead detective for the Hines

investigation. Along with his partner, Fred Dantagnan, Dillmann conducted the scene

investigation and initial interviews. At the scene, Thomas Bloodworth—Hines’s close personal

friend for the past twenty years—told officers that Hines was gay, frequented several gay bars in

the French Quarter, and would often attempt to pick up sexual partners while intoxicated.

      36.      Based on their assessment of the crime scene, Dillmann and his fellow officers

quickly surmised Hines was murdered by a welcome sexual partner: there were no signs of

forced entry either at the courtyard gate or the apartment door; Hines had undressed and neatly


                                                 10
     Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 11 of 81



folded his clothing on a chair next to the bed; two highball glasses containing whiskey were also

found, indicating that Hines had shared a drink with his killer; and Hines was stabbed while

naked in bed, as evidenced by the blood saturation on the sheets.

      37.      An NOPD crime scene technician collected a large amount of physical and

forensic evidence from the scene, including blood specimens from around the room, multiple

hairs from the bed, and dozens of fingerprints from all over the house. Oral and anal swabs of the

victim were also taken but, because of the delay in discovery of the body, the presence of

seminal fluid and spermatozoa was no longer detectable. But the blood at the scene was all from

a person with Type-A blood, and the hair samples collected from Hines’s sheets were analyzed

and determined to be pubic hairs from an African-American male.

      38.      Less than three days later, in the early morning hours of Friday, November 28,

1980, Robinson was murdered at the nearby Fairmont Roosevelt Hotel in the French Quarter,

also after a sexual encounter. At the time of his death, Robinson was a 25-year-old African-

American gay man working for Hilton Hotel in Houston, Texas. Robinson had been in town to

visit his family for Thanksgiving.

      39.      NOPD Officers located Robinson’s naked body in the tenth-floor hallway of the

Fairmont Hotel at approximately 5:00 a.m. on November 28, 1980. Officers also found a blood

smear along the wall leading back to Robinson’s unlocked hotel room, and a knit skullcap

stained with blood in the same hallway—laying past Robinson’s body in the direction of the

service elevator. Robinson’s cause of death was determined to be multiple stab wounds to his

neck, shoulders, and chest.

      40.      NOPD Detective Michael Rice was assigned as lead detective for the Robinson

investigation. He worked the initial scene with Detective Martin Venezia, who oversaw the




                                               11
     Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 12 of 81



collection of physical and forensic evidence. Within hours of responding to the scene, Rice

learned that a hotel security guard had seen a black male running from the hotel’s rear door

shortly after the time of the murder. Rice also quickly learned that Robinson was gay, and that he

had been out with a friend—David Hennessey—drinking at bars in the French Quarter until

approximately 3:15 a.m., when he dropped Hennessey off at his home in Lakeview.

      41.      As with Hines, Rice and the other investigating officers believed Robinson had

brought a welcome sexual partner back to his room for a drink: the locks on his hotel room door

were functional and there was no sign of forced entry; two glasses containing bourbon were on

each end table next to the hotel bed; articles of clothing were found lying around the room; a

white tissue stained with seminal fluid was on the floor next to the bed; and the blood stains on

the bed indicated that Robinson was initially attacked while naked in bed.

      42.      NOPD crime scene technicians collected a large amount of physical and forensic

evidence from the scene including: hair samples from Robinson’s bed and the skullcap found in

the hallway, blood specimens from the bed, the semen-stained tissue found next to the bed, and

fingerprints from all over the room and the passenger side of Robinson’s car. Hair belonging to

an African American—but not Robinson—was found on the skullcap, which was stained with

Type-O blood—Robinson’s blood type.

            Detectives quickly realize that the same perpetrator committed both murders.

      43.      Though Dillmann was assigned as lead detective for the Hines murder, and Rice

as lead detective for the Robinson murder, it quickly became apparent to Dillmann and the

NOPD that the same assailant committed both murders.

      44.      Both murders happened within days of each other over Thanksgiving week, less

than a mile from each other in the French Quarter, in the early hours of the morning. Both

victims were gay men who had engaged in consensual sexual activity with the perpetrator prior


                                                12
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 13 of 81



to the attacks: Hines and Robinson were both found naked after having been stabbed in bed, with

two half-drunk whiskey glasses found at each scene.

      45.      Dillmann described the crimes’ striking similarities in his supplemental report in

the Hines case: “[T]he victim, Rodney Roberson [sic], was also homosexual and was killed much

in the same manner as William Hines Jr. Both victims were stabbed numerous times in the upper

torso and head and both victims were nude at the time of their deaths. Additionally, both murder

scenes were spattered with blood. Both victims were apparently stabbed while in bed and both

victims suffered stab wounds to the neck.”

      46.      Dillmann has since reiterated his belief that the two victims were murdered by the

same perpetrator. As he explained in a 1998 documentary interview: “As soon as I walked into

[the Robinson] crime scene I knew again from intuition and working these cases year in and year

out . . . that [this was] the same perpetrator. The [M.O.] was just there, no forced entry #1, a

blood bath, blood everywhere, the same type of defensive wounds that Bill Hines had, the blood

splattered all over the wall, all over the carpeting, nothing stolen from the room . . . and glasses

with alcohol beverages in them, same exact [M.O.].”

                 All evidence indicates that the single perpetrator was a black man.

      47.      Evidence gathered during the initial investigations demonstrated not only that

these murders were committed by a single perpetrator, but that the single perpetrator was a black

man with Type-A blood.

      48.      Pubic hairs recovered from Hines’s sheets were determined to have come from an

African-American source. Hines was white.

      49.      A few days after the Hines murder, on Sunday, November 30, 1980, Dillmann

located John Rue Clegg—Hines’s close friend and the last person to see him alive. Clegg

informed Dillmann that Hines’s “taste” was for black men, as he knew this to be true from his


                                                 13
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 14 of 81



conversations with and observations of Hines. Dillmann would later hide and misrepresent this

exculpatory information.

      50.      Hairs recovered from the blood-stained cap found near Robinson’s body were

determined to be from an African-American man other than Robinson. Pubic hairs found in

Robinson’s hotel room were also determined to have come from an African-American man other

than Robinson.

      51.      On November 30, 1980—the same day Dillmann interviewed Clegg—Rice

interviewed Gladys McKinney, the security guard at the Fairmont Roosevelt Hotel who

witnessed a black man running from the service elevator immediately after Robinson was

murdered. McKinney reported that the black man was not wearing a hat, was looking behind him

as he ran, kept his right hand in his jacket pocket, and was running so fast he slammed into the

guard booth.

      52.      A few days later, Rice returned to the Fairmont Roosevelt Hotel to trace the route

from Robinson’s hotel room, to the location of his body, to where the blood-stained cap had been

found, to the service elevator, to the rear door from which McKinney had seen the perpetrator

flee. As reflected in his report, after conducting this follow-up investigation, Rice believed

McKinney had “witnessed the perpetrator of the Robinson murder making good his escape.”

      53.      Consistent with all of the forensic and eyewitness evidence, NOPD Detectives

Dillmann and Rice initially pursued black male suspects for the murders. One such suspect was

O.W. Carter. As evidenced by the Latent Print Unit analyst’s notes—which were suppressed at

the time of Mr. Floyd’s trial and for decades after—Carter’s prints were compared to those from

Robinson’s room and car. Carter’s prints would not have been run unless that was requested by

the detective on the case—Rice and/or Dillmann. According to the analyst’s notes, Carter was




                                                 14
     Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 15 of 81



excluded as the source of those prints. That information would then have been reported back to

the requesting detective—which appears to have been enough to clear Carter as a suspect for

both murders. (By comparison, when Mr. Floyd was similarly excluded as a source of these

prints, he was nevertheless prosecuted for both murders and the exculpatory print exclusion

suppressed.)

      54.      In 1989, Dillmann published a book entitled Blood Warning: The True Story of

the New Orleans Slasher, which described his view of the Hines and Robinson investigations. In

that book, Dillmann described a black man named “Tyrone Cole” as his initial “prime suspect”

for the murders, who “cleared” himself by refusing to confess during interrogation. Because

Dillmann unlawfully removed both case files from the NOPD to write his book, and later

reported that those files were destroyed when his home was hit by Hurricane Katrina in 2005,

any NOPD reports relating to Tyrone Cole are no longer available.

      55.      Neither Dillmann nor Rice included exculpatory information regarding their

initial investigation into O.W. Carter, Tyrone Cole, or any other black male suspects in the

supplemental reports they transmitted to the District Attorney’s Office (which were prepared and

finalized after Mr. Floyd was arrested).

      56.      With none of their initial leads panning out, NOPD Detectives were under

increasing pressure to solve these murders quickly.

         With no new leads and under mounting pressure to solve the crimes, Defendants
                 begin to create a case against the vulnerable Mr. Floyd.

      57.      Both cases were very high-profile: Hines had been a copy editor at the Times-

Picayune for almost twenty years, and Robinson was a successful young business man murdered

in the elite Fairmont Roosevelt Hotel.




                                                15
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 16 of 81



      58.      As Lieutenant Stephen London recalled when interviewed by IPNO in 2009, the

Times-Picayune was “all over” the NOPD to solve the murder of one of their own. The Robinson

murder was also big news—making the front page of Times-Picayune’s Friday, November 28th

evening edition and its Saturday, November 29th morning edition.

      59.      In the afternoon of Saturday, November 29, 1980, Dillmann and Dantagnan

received a telephone call from Gerald Griffin. Griffin was a roustabout who said that around 5:00

a.m. that morning he had accompanied a blonde white man with whom he had been drinking all

night to the Detoxification Center at Charity Hospital. This man was later identified as Mr.

Floyd. According to Griffin, on the walk, Mr. Floyd asked him if he had “heard of the stabbing at

the Fairmont,” and Griffin said “no.” Later that morning, Griffin read about the Robinson murder

in the Saturday, November 29th morning edition of the Times-Picayune and called the police—

believing, mistakenly, that Mr. Floyd knew of the stabbing before it was public knowledge. Even

so, Griffin did not find the interaction particularly suspicious; as Griffin later explained, he

thought it was “one in a million” that his tip would be relevant.

      60.      NOPD Detectives undoubtedly knew that the Robinson murder had been covered

in the November 28th Friday evening edition of the Times Picayune—especially given that

Robinson’s body was discovered by 5:00 a.m. on the morning of the 28th. Indeed, despite

receiving this “tip” from Griffin the week of the murders, NOPD Detectives did not pursue this

information until weeks later when other leads had run dry.

      61.      Instead, the NOPD Detectives continued to investigate elsewhere. On

December 2, 1980, Rice recorded in his supplemental report his belief that McKinney (the

security guard at the Fairmont Roosevelt Hotel) had witnessed the perpetrator of the Robison

murder—a black male—fleeing from the hotel. And on December 3, Rice had Hennessey




                                                  16
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 17 of 81



(Robinson’s friend and the last person to see him alive) fingerprinted for comparison to the prints

lifted from the scene and Robinson’s vehicle. Hennessey, like Carter, was excluded as the source

of the prints. Dillmann also continued to investigate information in the Hines murder, including

his November 30, 1980, interview of Clegg—during which Clegg indicated Hines’s “taste” for

black men (later misrepresented in Dillmann’s report).

      62.      But with no new leads, and under mounting pressure to close these “heater” cases,

NOPD Detectives turned back to Griffin’s innocuous tip. At this point, Dillmann was working

closely with NOPD Patrolman John Reilly to investigate the murders. Reilly was a career French

Quarter patrolman whose particular beat included the Quarter’s gay bars; he even worked

security detail at a gay bar, the Bourbon Pub, when not on duty. Reilly was well-known in the

neighborhood for exploiting vulnerable people—people like Mr. Floyd.

      63.      By 1980, Reilly had been acquainted with Mr. Floyd—who was known around

the Quarter simply as “Johnny”—for at least two years. Mr. Floyd, then thirty-two years old, was

a “drifter” living on and off in the French Quarter since the 1970s. At the time of the murders, he

was an alcoholic and a drug user who would sometimes sleep with men in exchange for a place

to stay. His lifestyle, combined with his intellectual disability (Mr. Floyd has an IQ of 59 and

comprehension skills comparable to those of a third-grader), made him easily exploitable and

vulnerable to coercion. Mr. Floyd was therefore an attractive suspect in spite of the obvious

inconsistencies between him—a blonde-haired white man—and the true perpetrator—an

African-American man.

      64.      At that point, the NOPD officers had nothing beyond Griffin’s tip to link the

innocent Mr. Floyd to the Robinson murder, and absolutely nothing to tie him to the Hines

murder—no forensics, no witness, and no alleged admissions.




                                                17
     Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 18 of 81



      65.      In early December, Reilly went to the Mississippi River Bottom Bar—a gay bar

that was part of his French Quarter beat—to seek information tying Mr. Floyd to the Hines

murder. At the bar, Reilly spoke to the owner, Steven Edwards, telling him he wanted

information incriminating Mr. Floyd on the Hines murder. Although Edwards was familiar with

Mr. Floyd (known to him as “Crazy Johnny” or “Johnny”) because Mr. Floyd had been in

several drunken, verbal altercations with other patrons at his bar, Edwards did not have any

evidence implicating the innocent Mr. Floyd in the Hines murder. But, as a gay man and the

owner of a gay bar in the 1980s, Edwards was especially vulnerable to police pressure.

      66.      Edwards eventually succumbed to such pressure from Reilly and Dillmann. On

December 15, 1980, Dillmann typed up a statement for Edwards to sign. According to the

statement, after Edwards told Mr. Floyd he could not come into his bar over the weekend of

November 29 and 30th, Mr. Floyd boasted that he “did the guy that got killed,” and when

Edwards suggested that Floyd was referring to Hines, Floyd agreed. Under pressure from

Dillmann and Reilly, Edwards signed the statement.

      67.      But Mr. Floyd, who was innocent, never made such a “boast” to Edwards. This

statement was coerced and/or fabricated by the officers, who desperately needed some link

between Mr. Floyd and the Hines murder.

      68.      At this point in the investigation, Dillmann classified Mr. Floyd as “a prime

suspect for these two homosexual related murders” because he “had been identified by both

Stephen Edwards and Gerald Griffin as being the subject bragging in the French Quarter area of

the murders.” But Dillmann recognized that these vague, drunken statements were insufficient to

support even an arrest warrant for Mr. Floyd, let alone to prosecute him for the murders—

especially because Mr. Floyd is white, and the physical evidence and sole suspect description all




                                                18
     Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 19 of 81



pointed toward a black male perpetrator. NOPD Defendants were well-aware they would need a

confession from Mr. Floyd to have any chance of convicting him for these murders—and

Dillmann and Reilly were determined to obtain one, by any means necessary.

        Defendants fabricate false confessions to both crimes and coerce an intoxicated Mr.
                        Floyd into signing them to close the cases.

      69.      To that end, Dillmann and Reilly spent the first few weeks of January personally

attempting to locate Mr. Floyd at gay bars in the French Quarter neighborhood—including

during their off-duty hours—rather than seek a warrant or put out a departmental communication

asking for assistance in locating Mr. Floyd.

      70.      On the afternoon of January 19, 1981, Reilly met Dillmann at the Bourbon

Orleans Hotel where Dillmann had worked a security detail that morning. Both officers were off-

duty and had pre-arranged to visit several neighborhood gay bars in an attempt to locate Mr.

Floyd. They in fact visited several bars before successfully locating Mr. Floyd drinking at the

Louisiana Purchase Bar—a gay bar in the French Quarter. Reilly, who knew Mr. Floyd

previously, introduced Dillmann.

      71.      Dillmann and Reilly each purchased at least one drink for themselves and

purchased two or more drinks for Mr. Floyd. Dillmann did not include this information in his

police report but—after Mr. Floyd reported they bought him “five or six” drinks—he and Reilly

both falsely insisted they purchased only one. But in his 1998 interview, Dillmann admitted that

they had purchased “drinks,” plural, for Mr. Floyd, not a drink, singular.

      72.      At that point, Mr. Floyd had been drinking since the morning and had also taken

various narcotics so he could stay awake to continue drinking. Dillmann and Reilly were well

aware of his state as Dillmann would admit, long after Mr. Floyd’s trial, that he understood Mr.

Floyd was “whacked out” at the time.



                                                19
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 20 of 81



      73.      Mr. Floyd also had serious cognitive limitations that would have been apparent to

Defendants. In particular, Mr. Floyd has an IQ of 59—in the bottom 0.3% of the population—

and has reading and comprehension skills comparable to those of a seven or eight-year-old child.

      74.      After speaking with Mr. Floyd for some time, Dillmann and Reilly asked him to

step outside and accompany them to NOPD Headquarters for questioning. They did not have a

warrant for Mr. Floyd’s arrest; Dillmann and Reilly recognized they did not have probable cause

at this point. As Dillmann would later recount in his novel: “If we had eyewitnesses or reliable

physical evidence, or even enough for an arrest warrant, I’d stick a gun in his face, no more

planning needed. But he was only a suspect; this wasn’t an arrest.” Nevertheless, they

transported Mr. Floyd to NOPD Headquarters.

      75.      Once at the station, Dillmann placed Mr. Floyd in a holding cell for at least thirty

minutes. He then took Mr. Floyd to a private office—in NOPD’s Rape Section, away from

Homicide Division—shut the door and proceeded to question Mr. Floyd alone for a half hour.

During that time, Dillmann used threats of physical violence—including that he would put Mr.

Floyd’s head through the brick wall and that he could kill him and get away with it—as well as

actual physical force in an effort to get Mr. Floyd to confess. By Dillmann’s own account in his

novel, he used such physical force with Mr. Floyd: “I grabbed a handful of his hair with my left

hand and the collar of his shirt with my right. I slammed him into the front of the building,

keeping him disabled by yanking back on his head and neck.” But this information was not

disclosed until years after Mr. Floyd’s trial; at the time of the prosecution, Dillmann falsely

claimed he never used force or threats of violence against Mr. Floyd.

      76.      Mr. Floyd, though terrified, initially maintained that he did not commit the

murders. After getting nowhere with him, Dillmann decided to show Mr. Floyd two grisly




                                                 20
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 21 of 81



photographs from the Hines murder to “break” him: one of the scene and one of Hines’s body.

The fact that Dillmann showed Mr. Floyd these photos—both of which depicted non-public,

specific details about the murder scene—was not disclosed until years after Mr. Floyd’s trial.

       77.     After viewing the disturbing photographs and enduring Dillmann’s threats, Mr.

Floyd—who was intoxicated and had taken narcotics that morning—became hysterical. At that

point, Dillmann called Reilly into the room. Both officers continued to use threats of violence to

force Mr. Floyd to confess—including telling him that they could kill him and get away with it,

and Reilly threatening that he would make sure Mr. Floyd was beat up by cops in the French

Quarter if he didn’t confess. Overwhelmed and fearing for his life, Mr. Floyd finally acquiesced.

But because Mr. Floyd was innocent and had no knowledge of the crimes, he could not provide a

detailed confession himself.

       78.     Once Mr. Floyd gave in, Dillmann called Rice—who was off duty at the time—to

come down to the station to take a statement about the Robinson murder. The Detectives and

Reilly then fabricated confessions from Mr. Floyd.

       79.     Only after Mr. Floyd purportedly confessed did Dillmann, Rice, and Reilly have

Mr. Floyd—who was noticeably intoxicated, highly emotional, has an IQ of 59, and had told

them he only completed school through the sixth grade—sign a written form waiving his

Miranda rights. Defendants did not employ any safeguards to ensure that Mr. Floyd understood

his rights.

       80.     After the waiver was signed, from 8:35 p.m. to 10:30 p.m., Detective Dillmann—

in the presence of Reilly and Rice—created a six-page written “confession” to the Hines murder.

The confession was created to look as if it was given by Mr. Floyd in a Q-and-A format, with




                                                21
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 22 of 81



Dillmann posing questions and Floyd volunteering answers. In actuality, the statement was

fabricated by Defendants Dillmann and Rice, along with Reilly.

      81.      From 10:45 p.m. to 11:55 p.m., Detective Rice—in the conjunction with Dillmann

and in the presence of Reilly—similarly fabricated a two-and-a-half page written “confession” to

the Robinson murder. Just like the Hines “confession,” this one was created in a Q-and-A format,

to suggest that Floyd had volunteered information about the crime. In reality, just like the Hines

“confession,” the Robinson “confession” was also fabricated by Defendants Dillmann and Rice,

along with Reilly.

      82.      Given that Dillmann, Rice and Reilly fabricated both confessions, it is no surprise

that these parallel false confessions are closely linked, with strikingly similar narratives of the

alleged crimes:

             HINES NARRATIVE                                 ROBINSON NARRATIVE

                                                    “I met him on Bourbon Street next to that gay
 “I met this guy on Bourbon St.”
                                                    bar. . .”
 “I was leaning against a post on bourbon st
                                                    “He [Robinson] came up and started to talk to
 and he [Hines] walked up to me. We started
                                                    me.”
 talking . . .”
                                                    “We stayed in the bar [the Bourbon Pub] for a
 “[W]e had a drink in the Bourbon Pub and
                                                    little while and we left and walked to another
 Lafitte’s.”
                                                    bar and had a drink.”
 “We went through the gate into his                 “He opened the door with the key then I
 apartment.”                                        walked in behind him”
                                                    “I think I went to the bathroom and I think by
 “I went to the bathroom and when I came
                                                    the time I got out of the bathroom he had his
 back, he was naked in the bed.”
                                                    cloths off.”
 “Then he told me that he wanted to fuck me         “He told me he wanted to fuck me and thats
 and I went crazy . . . I went berserk.”            when I went berserk.”
 “I had a knife in my boot and I stabbed him a      “I . . . pulled my knife from my left boot and
 bunch of times.”                                   started stabbing him.”
 “[The knife] had a brown handle and the            “[The knife] had a blade about 7 inches long
 blade was about six inches long.”                  and it had wood handles.”
 “[After the stabbing,] I ran out of the house.”    “[After the stabbing,] I ran out of the room.”



                                                   22
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 23 of 81




 “I went back down on bourbon st. too the bar” “I ran to Bourbon Street.”

      83.      Dillmann, Rice, and Reilly also made sure each confession contained false

information intended to bolster the credibility of the vague, otherwise uncorroborated statements

given by Griffin and Edwards. The Robinson “confession” states: “After I left the hotel, I ran to

Bourbon Street. I talk to this guy, I don’t know his name. I was talking to him about the killings

and I told him I had just killed a dude. I asked him for help and he took to Charity Hospital to the

Detoxification Center and then left.” And the Hines “confession” states: “I was so messed up on

the pills and the whiskey that I told everyone in the bars [about the murder].”

      84.      In his report on the interrogation, Dillmann falsely stated that Mr. Floyd “ha[d]

rendered statements in which he stated facts that only the perpetrator could have known.” In

reality, any nonpublic information in the confessions came from Dillmann, Rice, and Reilly, and

the inculpatory “details” contained in the confession all reflected Defendants’ perception of the

crimes at the time—not the reality.

      85.      For example, according to his Hines “confession,” Mr. Floyd and Hines were

“both drinking” in his apartment prior to having sex. This was consistent with the police

understanding from the scene, including the whiskey bottle and two drinking glasses. But Mr.

Floyd was later excluded as the source of the fingerprints on the half-full whiskey bottle (as was

Hines). Other non-public details Dillmann later relied on as “facts that only the perpetrator”

would know included Mr. Floyd’s description of entering the property through a gate, the

placement of clothes on a chair near the bed, and his negative answer when asked if he removed

any money or property from the apartment. But these facts were all known to Defendants as well,

as evidenced by their inclusion in Dillmann’s report.




                                                23
     Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 24 of 81



      86.      According to the Robinson “confession,” Mr. Floyd rode in Robinson’s car on the

way to the hotel. But Mr. Floyd was later excluded as the source of the fingerprints on the

passenger side of Robinson’s car. Mr. Floyd also purportedly told police that Robinson “parked

the car” but “not in the [hotel] parking lot”—a fact that Defendants uncovered during their

investigation but that could not have been known to Mr. Floyd, as he never rode in Robinson’s

car. Mr. Floyd also purportedly told Defendants that, after Robinson performed oral sex on him

and he finished, he “wiped [his] dick with a piece of paper and threw it on the floor.” At the time

of the interrogation, Defendants knew a semen-stained tissue had been found next to Robinson’s

bed. After Mr. Floyd was arrested, however, he was determined to have Type-B blood and

therefore was excluded as the source of the semen on the tissue.

      87.      No part of the interrogation (which lasted by Dillmann’s own account 5.5 hours,

by Mr. Floyd’s estimate up to 10 hours) was recorded. Dillmann and Rice both claimed that—

despite being experienced homicide detectives—they did not have access to a tape recorder after

hours at the NOPD headquarters.

      88.      Once Mr. Floyd had signed the “confessions,” he was booked into Central

Lockup. At that time, his fingerprints and a blood sample were taken.

      89.      Three weeks later, on February 12, 1981, Mr. Floyd was indicted for the second-

degree murders of William Hines and Rodney Robinson. The indictments were based his

allegedly voluntary confessions containing “facts that only the perpetrator could know.” To

make the confessions appear reliable, Dillmann, Rice, and Reilly all falsely represented that they

did not make any threats or use physical violence to coerce Mr. Floyd to confess; that they had

not purchased Mr. Floyd multiple drinks prior to his arrest; that Mr. Floyd was not under the




                                                24
     Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 25 of 81



influence of alcohol and narcotics when he was interrogated; and that the non-public information

contained in the confessions all originated with Mr. Floyd, not Defendants.

            Defendants discover more exculpatory evidence, and bury the exculpatory
                            fingerprint results in both cases.

      90.     At some point after the confession—but before Mr. Floyd’s trial a year later—

Defendants learned the results of the blood-type analysis conducted on the blood sample

obtained from Mr. Floyd after he was arrested. Specifically, Defendants learned that Mr. Floyd

had Type-B blood. That result meant:

              (a) Mr. Floyd was excluded as the source of the semen found on tissue near

                  Robinson’s bed, which came from a man with Type-A blood;

              (b) Mr. Floyd was excluded as the source of the sperm from the anal swab of

                  Robinson, which had come from a man with Type-A blood;

              (c) Mr. Floyd was excluded as the source of the blood found on the skullcap in

                  the hallway near Robinson’s body, which was stained with Type-O blood

                  (Robinson’s blood type); and

              (d) Mr. Floyd could not have been the source of any of the blood found at the

                  Hines murder scene, all of which came from an individual (or individuals)

                  with Type-A blood (Hines’s blood type);

      91.     When combined with the forensic evidence and witness statements known to

Defendants before Mr. Floyd’s arrest—that pubic hairs recovered from Hines’s bed were

African-American in origin, that the hairs recovered from the blood-stained cap were also

African-American in origin but did not match Robinson, that Hines had a preference for black

partners, and that a witness had seen a black man fleeing the hotel immediately after Robinson’s




                                               25
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 26 of 81



murder—Defendants possessed before trial overwhelming evidence that a black man with Type-

A blood, not Mr. Floyd, had committed both of these murders.

      92.       Mr. Floyd’s fingerprints were also taken when he was arrested, and Dillmann and

Rice requested that his fingerprints be compared to the latent prints taken from both the Hines

and Robinson scenes, from places the perpetrator was believed to have touched. The victims and

other potential innocent sources had already been excluded as the source of these prints, making

it especially likely these prints had been left by the perpetrator. Dillmann and Rice subsequently

learned that:

                (a) Mr. Floyd was excluded as the source of the fingerprints lifted off the half-

                   filled whiskey bottle at the Hines murder scene;

                (b) Mr. Floyd was excluded as the source of the fingerprints lifted off the half-

                   filled whiskey glass next to Robinson’s bed; and

                (c) Mr. Floyd was excluded as the source of the fingerprints lifted off the

                   passenger side of Robinson’s car.

      93.       As Dillmann and Rice understood, pursuant to NOPD custom and practice at the

time, the Latent Print Unit would not produce a written report documenting these exclusionary

results. As Dillmann and Rice also understood, pursuant to the customs and practices of the

DA’s Office, the prosecutor would rely on the investigating officers to produce information to

them about the investigation, including any exculpatory information, and would not reach out to

the Latent Print Unit to seek out information that was not affirmatively provided to them.

Dillmann and Rice nevertheless failed to record these exculpatory findings in their case files or

otherwise provide the exculpatory fingerprint exclusions to the prosecutor or defense.




                                                 26
     Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 27 of 81



              Defendants fabricate another alleged admission from Mr. Floyd to shore
                                   up the Robinson case.

      94.      Once Defendants learned that Mr. Floyd was excluded as the source of the semen

at the Robinson scene, they recognized that this exculpatory evidence—which was recorded in a

Crime Laboratory Report that would be produced to the district attorney—could not be

suppressed and would undermine portions of Mr. Floyd’s “confession” (specifically, that Mr.

Floyd wiped his semen on the tissue found near the bed). In an effort to shore up the case against

Mr. Floyd, Defendants fabricated a new “admission” to the Robinson murder allegedly made by

Mr. Floyd to Byron Gene Reed, an acquaintance and former sexual partner of Mr. Floyd’s.

      95.      According to Reed: he encountered Mr. Floyd sometime after Christmas of 1980;

Mr. Floyd asked him for money; when he refused, Mr. Floyd said he’d “take care of [Reed] like

he did the one at the Fairmont.”

      96.      But Mr. Floyd, who was innocent, never made such a statement to Reed. At that

time, Reed was a gay man living in the French Quarter in the 1980s and so was particularly

susceptible to police pressure. Upon information and belief, Dillmann and Reilly threatened

and/or coerced Reed into providing this false account.

         Defendants suppress critical exculpatory evidence at trial, leading to Mr. Floyd’s
                            conviction for the Hines murder.

      97.      Prior to trial, Mr. Floyd moved to suppress both confessions on the basis that they

were not voluntarily given. At the hearing on the motion, Mr. Floyd testified to the physical and

verbal coercion used by Dillmann and Reilly to force him to confess. Dillmann falsely

testified—consistently with his prior written and oral reports—that he never placed Mr. Floyd in

a holding cell (testimony he recanted at trial), and that he never beat or threatened Mr. Floyd—

who he claimed gave the verbatim statements voluntarily. Based on that false evidence, Mr.

Floyd’s motion was denied.


                                                27
     Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 28 of 81



      98.      Mr. Floyd’s case was tried on January 5 and January 6, 1982, in a bench trial in

front of Judge Winsberg.

      99.      The State’s case at trial consisted of the two fabricated confessions, the innocuous

statement Floyd made to Griffin, and the coerced/fabricated statements from Edwards and Reed,

claiming Mr. Floyd had made drunken admissions about the Hines and Robinson murders,

respectively. No physical or forensic evidence implicated Mr. Floyd in either murder, and no

witness ever claimed to have seen Mr. Floyd with either victim at any time. No murder weapon

was ever located and no one had ever seen Mr. Floyd carry a knife.

      100.     The defense case relied primarily on the exculpatory forensic evidence that had

been disclosed, almost all of which related to the Robinson murder. In particular, the defense

presented evidence that because Mr. Floyd had Type-B blood, he was not the source of the

semen found on the tissue near Robinson’s bed or in Robinson’s anus. With respect to the blood-

soaked cap found near Robinson, the defense presented evidence that the blood on the cap was

from Robinson (who was Type O) but that the hair inside the cap came from a different African-

American individual—and so could not have come from Mr. Floyd. The defense also put on a

corroborating eyewitness, the security guard, who saw a hat-less black man flee from the hotel

immediately after the Robinson murder. As for the Hines murder, the defense presented evidence

that pubic hairs recovered from Hines’s bedsheets belonged to an African-American individual.

Because Hines’s body was discovered more than 24 hours after his murder, there was no seminal

fluid suitable for testing on his body; and the rest of the exculpatory evidence—including the

fingerprint exclusion and Hines’s preference for black men—was suppressed by Defendants and

so was not presented.




                                                28
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 29 of 81



       101.      John Floyd also took the stand in his own defense. Mr. Floyd truthfully denied

committing either murder, provided an alibi—including bus tickets—for the days immediately

preceding the Hines murder, and explained that he confessed only because Dillmann and Reilly

used physical coercion and threats that made him terrified for his life. Mr. Floyd also explained

as best he could that, once he acquiesced, the officers fed him specific details about the murder

during the interrogation. Mr. Floyd’s intellectual limitations were apparent in his testimony: he

was often confused by questions and, when asked by the prosecutor to read a portion of his

“confess” to the Hines murder, he was unable to do so.

       102.      On January 6, 1982, Mr. Floyd was convicted of the second-degree murder of

Hines but acquitted of the second-degree murder of Robinson. The State’s case against Mr.

Floyd was essentially the same for both murders: one vague, drunken alleged admission each

(from Edwards and Reed), and parallel confessions with strikingly similar narratives taken at the

exact same time. But in the Robinson case, the court treated Mr. Floyd’s alleged confession as

unreliable in light of the forensic evidence demonstrating he was not the perpetrator. In the Hines

case, the exculpatory fingerprint evidence was suppressed by Defendants. The court thus credited

Mr. Floyd’s confession to the Hines murder—a particularly inconsistent result given that, in the

Hines confession itself, Mr. Floyd also allegedly admitted to committing the Robinson murder.

       103.      On January 21, 1982, Mr. Floyd was sentenced to mandatory life without the

possibility of parole.

              Mr. Floyd’s fight to prove his innocence leads to the discovery of the critical,
                    exculpatory evidence suppressed by NOPD Defendants.

       104.      Mr. Floyd was sent to the Louisiana State Penitentiary (Angola) to serve his

sentence. Though he was indigent and intellectually disabled, Mr. Floyd went to great lengths

over the next several decades to find help in proving his innocence—writing thousands of letters



                                                 29
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 30 of 81



to hundreds of people and organizations asserting his innocence and begging for help. Once Mr.

Floyd learned about IPNO, which was not founded until 2001, he wrote hundreds of letters

seeking their assistance (which continued even after IPNO was able to take his case, due to Mr.

Floyd’s cognitive limitations). Because of Mr. Floyd’s intellectual limitations, these letters were

extremely repetitive but all contained the same message: that he was innocent and needed help.

Indeed, the phrase “You have a [sic] innocent man here” appears in over two hundred of Mr.

Floyd’s letters to IPNO. The phrase “I am begging you to see to it that justice is done in this

case” also appears in over two hundred of his letters.

       105.         After IPNO agreed to take Mr. Floyd’s case in 2004, it uncovered significant

exculpatory evidence that was unavailable at the time of trial. The vast majority of this evidence

was known to NOPD Defendants at the time but suppressed to secure Mr. Floyd’s wrongful

conviction.

       106.         On September 29, 2008, IPNO obtained copies of the NOPD Latent Print Unit’s

logbook and the envelopes in which the prints recovered from the Hines and Robinson crime

scenes were stored. Mr. Floyd—who was fingerprinted by the NOPD after he was alleged to

have confessed on January 19, 1981—was excluded as the source of all relevant prints. In

particular:

              (a)      Hines Murder: Police found two half-filled whiskey glasses (one from the

                       nightstand in Hines’s bedroom, one on the kitchen table) and a bottle of

                       whiskey on his kitchen table. The glasses yielded no usable prints. But the

                       prints lifted from the whiskey bottle excluded both Hines and Mr. Floyd, as

                       indicated by the notations: “NOT VICTIM” and “NOT JOHN FLOYD.”




                                                    30
     Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 31 of 81



          (b)      Robinson Murder (glasses): Police found two half-filled whiskey glasses, one

                   on each side table next to the bed in Robinson’s hotel room. The prints lifted

                   from one glass matched Robinson. The prints lifted from the other glass

                   excluded Robinson, his friend David Hennessey, alternative suspect O.W.

                   Carter, and Mr. Floyd. These exclusions were indicated by the notations:

                   “NOT VICTIM” and “NOT O.W. CARTER or DAVID HENNESSEY” on

                   the left-hand side of the card, “NOT JOHN FLOYD” on the right-hand side—

                   with an additional “WANTED: UNKNOWN” notation along the bottom.

          (c)      Robinson murder (car): Because Robinson picked up the perpetrator in his car

                   and brought him back to his hotel, police lifted prints from the passenger side

                   of Robinson’s car. These prints excluded Robinson, Hennessey (the last

                   person known to be in his car prior to the perpetrator), alternative suspect

                   O.W. Carter, and Mr. Floyd. These exclusions were indicated by the

                   notations: “NOT VICTIM” and “NOT O.W. CARTER or DAVID

                   HENNESSEY” on the left-hand side of the card, “NOT JOHN FLOYD” on

                   the right-hand side.

      107.      On November 22, 2011, the NOPD Latent Print Unit re-analyzed the fingerprints

and fingerprint comparisons of Mr. Floyd and O.W. Carter to confirm that the notations were

accurate. Mr. Floyd was yet again excluded as the source of the prints from both crime scenes, as

was O.W. Carter.

      108.      These results were highly exculpatory: for Hines, they demonstrated that the

victim shared a drink with someone other than Mr. Floyd immediately before his murder; for

Robinson, they demonstrated that Robinson picked up a passenger—that was not Mr. Floyd—




                                                31
         Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 32 of 81



after dropping off his friend Hennessey, and then shared a drink with that person—again, not Mr.

Floyd—immediately before his murder.

         109.   These fingerprint comparisons and results were logged and known by NOPD

officers and analysts before Mr. Floyd’s trial, but were withheld from the prosecution. This

comparison information does not appear anywhere in the District Attorney’s file, and none of the

prosecutors working on the case ever knew this information at the time of the prosecution. As a

result, this exculpatory information was not available to the defense at the time of Mr. Floyd’s

trial.

         110.   In May 2008, IPNO also located John Rue Clegg, a close personal friend of Hines

who had provided a statement to Dillmann shortly after the murder. According to Dillmann’s

police report: “Mr. Clegg stated that to his knowledge the victim was homosexual and frequently

had sexual relations with both black and white males.” (emphasis added). Dillmann also testified

to the same at trial. This reported statement from Clegg was particularly significant given that

other evidence consistently suggested the perpetrator of both the Hines and Robinson murders

was black, while Mr. Floyd is white. But Clegg never made this statement to Dillmann. During

his interview, Clegg told Dillmann that Hines’s “taste was for black men” as he knew this to be

true—based both his observations of Hines’s partners and conversations with Hines on the topic.

Clegg, who has no connection to Mr. Floyd, executed an affidavit to this effect in June 2008.

         111.   In other words, Dillmann fabricated a statement falsely including white men (like

Mr. Floyd) among the set of likely perpetrators of the Hines murder and withheld the true,

exculpatory account Clegg actually gave from the prosecution and defense. Clegg’s actual

account (that Hines’s preference was consistently for black men) does not appear anywhere in

the DA’s file and was not known to any of the prosecutors at the time of the prosecution. When




                                                32
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 33 of 81



IPNO received this new fingerprint evidence in September 2008, it was also disclosed that

NOPD Defendants pursued an alternative black suspect, as the notations “NOT O.W. CARTER”

appeared on the fingerprint envelopes. Carter was a black man with a prior record. This

information was known to NOPD Defendants, but no alternative suspects are discussed in the

police reports prepared by Dillmann and Rice and transmitted to the prosecution. And no

alternative suspects were mentioned in the State’s discovery response or at trial. Had this

information been disclosed to the prosecution and the defense, it would have supported the

theory that a black man committed both crimes and impeached Dillmann’s testimony that the

evidence did not indicate to him that a black male suspect should be pursued.

       112.     In 1998, Jupiter Entertainment interviewed several people involved in the

investigations of the Robinson and Hines murders, including Dillmann, for a potential A&E

documentary. This documentary ultimately never aired, but IPNO acquired the transcript in

2005. In his interview, Dillmann described Mr. Floyd’s interrogation: “Finally we got to the

point, I think what finally broke him was I showed him some of the scene photographs . . . . I

forget which one I showed him, I showed him one of the scene photographs and one of the

bodies.” This statement corroborated Dillmann’s account of having shown Mr. Floyd two

photographs during the interrogation, contained in his book Blood Warning published in 1989. In

his book, Dillmann recounts: “A malicious thought, a lightning strike came to me: If Floyd wants

to see Bill Hines, let him see the way he left him. I selected two of the grisliest shots . . . [p]hotos

a jury would never see because they were too hideous. . . . It might work. What I had in mind

might crack him.”

       113.     On January 9, 2017, Dillmann was deposed in another § 1983 wrongful

conviction case: Adams v. City of New Orleans (No. 15-1543). While under oath in that




                                                   33
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 34 of 81



deposition, he admitted that he did show Mr. Floyd two photographs from the scene of the

murder—one of the scene, one of the body—and that Mr. Floyd did not confess until after

Dillmann showed him the photographs.

      114.     The fact that Dillmann showed Mr. Floyd these two photographs does not appear

anywhere in his police report: not in his narrative account of Mr. Floyd’s interrogation or in Mr.

Floyd’s formal “confession” to the Hines murder. To the contrary, Dillmann’s report concludes:

“John Floyd has rendered statements in which he stated facts that only the perpetrator could have

known.” And Dillmann later testified that Mr. Floyd’s confession to the Hines murder was

credible because it contained details of the crime scene and victim’s appearance that only a

person “who had been there” would have known. The prosecutors were not otherwise aware of

this information at the time of the prosecution.

      115.     In 1987, the Louisiana Supreme Court published an opinion suppressing a 1978

confession obtained by Dillmann and two other NOPD detectives. State v. Seward, 509 So. 2d

413 (La. 1987). The defendant, Seward, contended that to obtain his confession, the NOPD

detectives—led by Dillmann—“repeatedly hit him in the head, kicked and hit him in the chest

and back, pushed him to the floor, and placed a plastic bag over his head. The officers also

allegedly threatened, swore and screamed at [him] in an effort to elicit a confession. The doctor

who examined Seward testified that he had “objective signs of injury consistent with a police

beating,” leading the Court to find that “the evidence preponderantly establishe[d] that Seward

was beaten.” But this reversal did not come until 1987. At the time of Mr. Floyd’s interrogation

in 1981, Seward’s confession had been admitted and he was convicted of murder—allowing

Dillmann to believe, based on what happened in that case, that he knew how to get away with

beating a suspect into confessing. And had this information been known to Mr. Floyd or his




                                                   34
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 35 of 81



counsel, it would have significantly strengthened Mr. Floyd’s testimony at the suppression

hearing and trial that he was beaten by Dillmann—particularly because Seward’s description of

his beating was similar to Mr. Floyd’s.

      116.     In sum, the following additional exculpatory evidence would have been available

at Mr. Floyd’s trial had it not been suppressed by the NOPD Defendants: (1) that Mr. Floyd was

not the source of fingerprints recovered from the Hines crime scene and believed to have been

left by the perpetrator; (2) that Mr. Floyd was not the source of fingerprints recovered from the

Robinson crime scene and Robinson’s car and believed to have been left by the perpetrator;

(3) that Clegg told Dillmann at the outset of his investigation that Hines preferred black men as

partners; that the NOPD originally pursued at least one black male suspect, O.W. Carter; (4) that

Dillmann showed Mr. Floyd two pictures of the Hines’s crime scene before he “confessed” to the

crime, undermining claims that Mr. Floyd knew details only the true perpetrator could know; and

(5) that, three years prior, Dillmann used physical force and threats to coerce a confession from a

suspect, in the same manner described by Mr. Floyd.

      117.     IPNO also secured additional evidence of Mr. Floyd’s innocence through

scientific testing unavailable at the time of trial. In 2007, IPNO had mitochondrial DNA testing

performed on the hair samples collected from the Robinson crime scene (similar testing could

not be conducted on forensic evidence from the Hines scene, as the NOPD reported it was lost or

destroyed years prior). This testing definitively excluded Mr. Floyd as the source of any of the

hairs recovered from the Robinson crime scene. It also confirmed that the hair profiles came

from two different individuals—both African-American—in other words, from Robinson and the

true perpetrator.




                                                35
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 36 of 81



             Mr. Floyd’s conviction is overturned on the basis of this exculpatory evidence.

      118.      Based on this extensive new exculpatory evidence, on September 14, 2016, the

United States District Court for the Eastern District of Louisiana made an extremely rare finding

that Mr. Floyd had met the Schlup standard to prove a miscarriage of justice. This ruling allowed

Mr. Floyd to proceed with his otherwise time-barred petition for writ of habeas corpus based on

compelling evidence of actual innocence. On May 8, 2017, the district court granted Mr. Floyd’s

petition on the merits: finding that the State suppressed favorable, material evidence

(specifically, the fingerprint comparison results and Clegg’s statement) in violation of Brady and

its progeny. That order was suspended (and the conviction remained in effect) while the State

appealed, although the State consented in June 2017 to release Mr. Floyd on supervised parole

while the appeal was pending.

      119.      On April 6, 2018, the Fifth Circuit affirmed the district court’s grant; the ruling

did not go into effect, though, because the State then sought rehearing en banc. Two months

later, on June 25, 2018, the Fifth Circuit issued a new decision denying the State’s motion for

rehearing en banc and re-affirming the district court’s ruling on both grounds—that Mr. Floyd

had produced evidence of actual innocence sufficient to provide a gateway to consider his time-

barred claims on the merits, and that he was entitled to relief on the merits based on the State’s

unconstitutional suppression of exculpatory evidence in violation of Brady. The mandate issued

on July 17, 2018, but the judgment invalidating Mr. Floyd’s conviction still did not go into effect

because the State sought certiorari from the United States Supreme Court.

      120.      On November 19, 2018, the Supreme Court denied the State’s petition for a writ

of certiorari, and the federal decision invalidating Mr. Floyd’s conviction finally went into

effect. The charges against Mr. Floyd were dismissed the following day, on November 20, 2018.




                                                  36
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 37 of 81



At that point, Mr. Floyd was 69 years old and had spent over 36 years wrongfully incarcerated

for a crime he did not commit.

             The NOPD’s policy, custom, and practice of not producing written reports for
                        exculpatory fingerprint comparison results.

      121.      Prior to and at the time of the unlawful investigation, prosecution, and

incarceration of Mr. Floyd, New Orleans and the New Orleans Police Department, by and

through its final policymakers, maintained an official policy, custom, or practice of suppressing

exculpatory fingerprint comparison evidence as follows:

      122.      By official policy, practice, and custom, the NOPD’s Latent Print Unit would

generate a written report only when a suspect’s fingerprints matched the print or prints against

which they were run. In other words, as a matter of official policy and practice, the NOPD’s

Latent Print Unit would not generate a written report when either: (1) the prints were not suitable

for comparison (i.e., the results were inconclusive), or (2) a suspect’s fingerprints did not match

the print or prints against which they were run.

      123.      Official written reports created by the NOPD Latent Print Unit would be produced

to the prosecutor and included in the prosecutor’s file. By contrast, internal NOPD Latent Print

Unit documents such as the logbook and the envelopes in which the prints were stored with the

NOPD would not be produced to anyone outside the Latent Print Unit—specifically, these

documents would not be produced to the investigating officers or to the prosecution.

      124.      As a result of this policy and practice, such exculpatory fingerprint results were

documented only in the NOPD Latent Unit’s logbook and the envelopes in which the prints were

stored with the NOPD—documents which by official policy, practice and custom were never

produced to the investigating officers or to the prosecutors.




                                                   37
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 38 of 81



      125.     By official policy, practice, and custom, the NOPD’s Latent Print Unit would

only orally report to the investigating officers when a requested comparison of suspect’s prints

resulted in an exclusion, rather than create a written report. But by official policy, practice, and

custom, there was no requirement that this orally reported exculpatory fingerprint information be

recorded in any written report by the investigating officers, either. Rather, because the NOPD

Latent Print Unit issued its own written reports for any inculpatory evidence (matches between

suspects’ fingerprints and comparison prints), if anything the custom would be not to

independently report information recounted by the NOPD Latent Print Unit.

      126.     These customs, policies and practices of not creating any written report of

fingerprint comparisons that resulted in exclusions or otherwise making those exculpatory results

known to the prosecutor were the operating procedure of the NOPD Latent Print Unit at the time.

It was universally known within the NOPD command structure and detectives that the NOPD

Latent Print Unit only created written reports for fingerprint matches. This operating procedure

was either directly commanded by the final policymakers for the NOPD and City of New

Orleans or, in the alternative, was known to those policymakers who permitted it to continue in

deliberate indifference to the likelihood it would result in violations of the constitutional rights of

suspects.

      127.     The need for exculpatory forensic information to be recorded in a written report

so that it would be produced to the prosecution was both obvious and well known before 1980.

Indeed, during this same time period, the NOPD Crime Lab created written reports that included

both inculpatory and exculpatory evidence and produced those reports to the prosecution. For

example, in this case, exculpatory evidence regarding blood and hair evidence from the Hines

and Robinson scenes was recorded in written reports created by the Crime Lab and produced to




                                                  38
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 39 of 81



the prosecution; as a result, this exculpatory evidence was known to the prosecution, defense,

and court at the time of Mr. Floyd’s trial.

      128.      Nevertheless, the NOPD and City of New Orleans, by and through its final

policymakers, implemented the policies, practices and customs of not creating written reports of

fingerprint exclusions in deliberate indifference to the substantial likelihood that these customs,

practices and policies would result in constitutional violations like those that occurred in Mr.

Floyd’s case.

      129.      These policies, customs and practices of the NOPD and City of New Orleans were

the moving force behind the suppression of the exculpatory fingerprint exclusion in Mr. Floyd’s

case, and thus of his wrongful conviction on January 6, 1982.

      130.      Indeed, Mr. Floyd was not the only suspect who was deprived of exculpatory

fingerprint evidence at trial as a result of these customs, practices and policies. For example,

Bobbie Jean Johnson was arrested for the 1977 murder and robbery of New Orleans antiques

dealer Arthur Samson. At her 1978 trial, Johnson maintained her innocence; like Mr. Floyd, she

claimed NOPD Detectives had coerced her into falsely confessing, and other evidence pointed

away from her as the killer. However, the prosecution, defense and court were not made aware

that both Johnson and her alleged accomplice had been excluded as the source of significant

fingerprints from the crime scene. Just as in Mr. Floyd’s case, this information was recorded only

on internal NOPD Latent Print Unit documents; no written report was of this exculpatory

evidence was ever generated. Without any disclosed written record, the investigating detective

misrepresented to the prosecutor that the prints were not suitable for comparison.




                                                 39
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 40 of 81



             The NOPD’s policy, custom, or pattern and practice of condoning corruption,
                      including widespread investigative misconduct.

Suppression of Exculpatory Evidence

      131.      Prior to and at the time of the unlawful investigation, prosecution, and

incarceration of Mr. Floyd, New Orleans and the New Orleans Police Department, by and

through its final policymakers, maintained a policy, custom, or pattern and practice of

suppressing exculpatory evidence, in violation of Brady.

      132.      A limited pre-complaint investigation identified numerous similar Brady

violations committed by the NOPD. These violations and other relevant evidence paint a picture

of a police department that—as a matter of custom, practice, and policy—simply disregarded its

Brady obligations.

      133.      The NOPD’s unconstitutional custom, practice, and policy concerning Brady is

illustrated by the following incidents, which occurred during the relevant period.

      134.      Norman Clark: In 1974, Norman Clark was convicted of heroin distribution.

Clark’s defense secured subpoenas compelling testimony of material eyewitnesses to the charged

drug transactions. However, these eyewitnesses—police informants—“were made unavailable”

because they “had been sent to Florida with spending money and at government expense through

the combined efforts of state and federal officials.” An NOPD lieutenant testified at Mr. Clark’s

trial “that it had been his suggestion to send [the eyewitnesses] out of Louisiana.” Indeed, it was

the NOPD lieutenant who provided the eyewitnesses with spending money for their trip. After

Mr. Clark was convicted, one of those eyewitnesses came forth with exculpatory testimony. In

subsequent federal habeas proceedings, the United States Court of Appeals for the Fifth Circuit




                                                 40
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 41 of 81



concluded the NOPD had “flagrantly violated” Mr. Clark’s constitutional right to due process

and his “conviction [could not] be allowed to stand.”1

      135.        Raymond Lockett: In 1974, Raymond Lockett was also convicted of heroin

distribution. “The State’s evidence at trial tended to show that Lockett sold heroin to an

undercover agent in the presence of two confidential informants,” but when Mr. Lockett’s lawyer

“attempted to locate and subpoena” those informants, “[h]e was unable to do so,” because the

government had “willfully concealed [them] from the trial court.” In other words, “the State had

deliberately made key witnesses unavailable for [Mr. Clark’s] trial.” The two informants who

would have testified at Mr. Lockett’s trial were the same two informants who would have

testified at Mr. Clark’s, and the same NOPD lieutenant orchestrated their unavailability. The

Fifth Circuit later concluded that the NOPD’s “concealment of a named eyewitness whose

testimony would admittedly be material constitute[d] a prima facie deprivation of due process.”2

      136.        Curtis Lee Kyles: In 1984, Curtis Lee Kyles was convicted of first-degree murder

and sentenced to death. Although his defense requested any exculpatory or impeachment

evidence before trial, the State responded that there was “no exculpatory evidence of any

nature.” However, following Mr. Kyles’s conviction, it emerged that the State had evidence that

“would have entitled a jury to find that the eyewitnesses were not consistent in describing the

killer, that two out of the four eyewitnesses testifying were unreliable, that the most damning

physical evidence was subject to suspicion, that the investigation that produced it was

insufficiently probing, and that the principal police witness was insufficiently informed or

candid.” Before the United States Supreme Court, the State of Louisiana conceded that “some of



       1
           Clark v. Blackburn, 632 F.2d 531 (5th Cir. 1980).
       2
           Lockett v. Blackburn, 571 F.2d 309 (5th Cir. 1978).



                                                         41
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 42 of 81



the favorable evidence in issue . . . was not disclosed . . . to the prosecutor until after trial,” even

though it had been “known . . . to [NOPD] police investigators.” In other words, the NOPD’s

failure to turn over material, exculpatory evidence caused the Brady violations at Mr. Kyles’s

trial. The Court specifically admonished Detective Dillmann, the lead investigator, for

preventing the defense from using a witness’s inculpatory statements “to throw the reliability of

the investigation into doubt and to sully the credibility of Detective Dillman[n].” Additionally,

Darlene Kersh, the witness who identified Kyles at trial, later recanted her testimony, disclosing

that Detective Dillmann coerced her to lie on the stand. The Supreme Court ultimately held that

Mr. Kyles was entitled to a new trial because “the net effect of the evidence withheld by the

State . . . raise[d] a reasonable probability that its disclosure would have produced a different

result.”3

       137.        Issac Knapper: In 1979, Issac Knapper was convicted of the armed robbery and

first-degree murder of Dr. Ronald Banks. On appeal it was discovered that Detective Dillmann,

the lead investigator, had failed to turn over his report, which contained exculpatory evidence,

before Knapper was convicted. The undisclosed report contradicted evidence put on by the State

and Detective Dillmann at trial, including differing witness descriptions of the perpetrator, and

confirmation that the gun used to kill Banks was the same gun used in a similar armed robbery in

the area just a month earlier for which the gunman was identified. The court found that

Dillmann’s report was not only withheld from defense counsel but that it contained extremely

favorable and exonerating evidence in violation of Brady, leading the court to overturn

Knapper’s conviction.4



        3
            Kyles v. Whitley, 514 U.S. 419, 438 (1995).
        4
            State v. Knapper, 579 So. 2d 956 (La. 1991).



                                                           42
     Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 43 of 81



      138.        Reginald Adams: In 1980, Reginald Adams was convicted of the murder of Cathy

Ulfers, the wife of a NOPD officer. Adams was interrogated for five hours by NOPD homicide

detectives, including Detective Martin Venezia, who then said that Adams confessed - the only

evidence used against him at trial. The Innocence Project investigated the case, and found a

supplemental NOPD report in an unrelated DA’s file. The report revealed that homicide

detectives found the murder weapon almost a year before Adams “confession”, traced it to

individuals with access to it shortly before the murder, and subsequently arrested one of them –

on whom they found a bracelet stolen from Ulfers’ home. Additionally, the Innocence Project

found log books and forensic analyst notes showing that Adams and many other suspects were

excluded as the source of the fingerprints gathered at the crime scene, but no report was

generated by the NOPD and no report was ever given to the defense. This critical information

was suppressed and made it clear that the NOPD detectives testified falsely at Adams’ trial.

Adam’s conviction and sentence were later vacated and the State dropped its case against

Adams.5

Coercion of Involuntary Confessions

      139.        Prior to and at the time of the unlawful investigation, prosecution, and

incarceration of Mr. Floyd, New Orleans and the New Orleans Police Department, by and

through its final policymakers, maintained a policy, custom, or pattern and practice of coercing

involuntary confessions, in violation of the Fifth and Fourteenth Amendments.

      140.        A limited pre-complaint investigation identified numerous similar violations

committed by the NOPD. These violations and other relevant evidence paint a picture of a police




       5
           State v. Adams, 550 So. 2d 595 (La. 1989).



                                                        43
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 44 of 81



department that—as a matter of custom, practice, and policy—simply disregarded its obligation

to refrain from coercing involuntary confessions.

      141.        The NOPD’s unconstitutional custom, practice, and policy of coercing

confessions is illustrated by the following incidents, which occurred during the relevant period.

      142.        Toxi Jackson: In 1978, Toxi Jackson was charged with possession of a controlled

substance with intent to distribute. One of the most important pieces of evidence against her was

a confession she gave to the NOPD. However, the trial judge excluded her confession in a pre-

trial suppression hearing on the ground that it had been involuntarily given, based on the conduct

of the NOPD officers, and the Supreme Court of Louisiana affirmed the ruling.6

      143.        Kevin Seward: In 1979, Kevin Seward was convicted of first-degree murder. Mr.

Seward’s confession was allegedly given to Detective Dillmann, the lead investigator, and was

introduced at trial over the objection of defense counsel. Mr. Seward later challenged his

conviction on the grounds that his coerced confession, a product of physical violence and threats

by NOPD officers and detectives, should have been excluded. The Louisiana Supreme Court

agreed that Mr. Seward’s confession had not been “freely and voluntarily given” and reversed

his conviction.7

      144.        Harold Taylor, John Bonner, and Ruben Scott: In 1974, murder charges were

brought against Harold Taylor, John Bonner, and Ruben Scott in connection with the killing of a

police officer. The defendants’ signed confessions were the principal evidence against them.

However, the court dismissed the charges against them when information surfaced that their

confessions had been coerced by the NOPD during interrogation.8


       6
           State v. Jackson, 381 So. 2d 485 (La. 1980).
       7
           State v. Seward, 509 So. 2d 413 (La. 1987).
       8
           See generally Andrea J. Ritchie & Joey L. Mogul, In the Shadows of the War on Terror:



                                                          44
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 45 of 81



          145.       Bobbie Jean Johnson: In 1977, Bobbie Jean Johnson was convicted of the murder

of Arthur Samson. Johnson alleged that the NOPD detectives “bagged” her during her

interrogation, and alleged that they stuffed her head inside a plastic bag to the point of near

suffocation in order to coerce a confession from her. Johnson later accepted a time-served plea in

exchange for the vacating of her conviction, which occurred while other Brady violations,

including the suppression of exculpatory fingerprint evidence, were being litigated against the

NOPD.

          146.       As the preceding cases demonstrate and as this Court has recently observed, “the

NOPD’s failings” with regards to investigative techniques “are notorious and have been

extensively documented.”9

          147.       Despite notice that such misconduct was ongoing in the NOPD, upon information

and belief the policymakers, in deliberate indifference to substantial risk that similar

constitutional violations would recur in the future, took no action to discipline officers who had

committed such violations, improve policies, supervision, and/or training on these topics, or

otherwise prevent such violations from occurring. As a predictable result of those failures to act,

Mr. Floyd was wrongly convicted after an unconstitutional trial based on false confessions

fabricated and coerced by Defendant officers, in violation of Fifth and Fourteenth Amendment

rights.

The “Code of Silence” and Police Misconduct

          148.       Prior to and at the time of the unlawful investigation, prosecution, and

incarceration of Mr. Floyd, New Orleans and the New Orleans Police Department, by and


          Persistent Police Brutality and Abuse of People of Color in the United States, 1 DEPAUL J.
          FOR SOC. JUST. 175, 189–90 (2008).
          9
              Hill v. New Orleans City, No. 13-cv-2463, 2015 WL 222185, at *17 (E.D. La. Jan. 13, 2015).



                                                          45
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 46 of 81



through its final policymakers, maintained a custom or practice of a “code of silence,” pursuant

to which police misconduct—including but not limited to the improper use of force, manufacture

of evidence, and suppression of exculpatory evidence—was routinely not reported by fellow

officers or disciplined or held accountable by the department. To the contrary, officers acting

pursuant to the code would customarily engage in misconduct themselves to cover up any

misconduct they witnessed by a fellow officer.

      149.         Senior policymakers at NOPD at the time of Mr. Floyd’s arrest and conviction,

including Superintendent Parsons, were aware of the existence of the “code of silence,” and of

rampant police misconduct and a culture of unaccountability that resulted from this custom, and

were deliberately indifferent to its consequences, including that it caused constitutional

violations.

      150.         In 1979, Superintendent Parsons testified at a jury trial that a “code of silence”

existed at the NOPD.10 In that case, the City of New Orleans stipulated that the plaintiff,

wrongfully-discharged NOPD officer Randolph Thomas, was the “first officer in ten years to

lodge a complaint against a fellow officer for depriving a civilian of civil rights or for using

unnecessary force in accomplishing an arrest.”11 Officer Thomas was retaliated against and

discharged because he broke the “code of silence.” Superintendent Parsons testified that he had

considered taking steps to protect officers who broke the “code of silence,” such as Randolph

Thomas, but that he did not do so.

      151.         In 1981, NOPD paramedic Christopher Hero was wrongfully dismissed in

retaliation for reporting to the Internal Affairs Division unlawful conduct of a police officer. The



       10
            Thomas v. City of New Orleans, 687 F.2d 80, 82 (5th Cir. 1982).
       11
            Id. at 83.



                                                        46
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 47 of 81



City of New Orleans Civil Service Commission reinstated Mr. Hero and found that he had

“established beyond doubt that a ‘code of silence’ does operate within the New Orleans Police

Department…” See Christopher Hero v. Dep’t of Police, No. 1775 (Civil Service Commission,

City of New Orleans, Mar. 17, 1983).

       152.     Prior to the Thomas and Hero cases, the NOPD had been put on notice that its

disciplinary procedures were inadequate and fostered a culture of police protectionism. A 1975

report on citizen complaints at the NOPD by McManis Associates, Inc., warned that the NOPD

“suffers from the absence of clearly defined and enforced ground rules of behavior,” and that the

Department’s mishandling of civilian complaints was “one of the main reasons police personnel

feel free to behave as they wish in most instances.” The report found that “constraints and

pressures” worked against NOPD superior officers who were investigating civilian complaints,

including “accusations by [the superior officer’s] peers of taking the word of a citizen or citizens

against that of his fellow officer.”

       153.     Notwithstanding these warnings, the NOPD failed to institute meaningful reforms

that would have constrained police misconduct, properly investigated civilian complaints, and

addressed the “code of silence” at the NOPD. In the years following the McManis Associates

report, police brutality was a widely recognized problem at the NOPD. This kind of misconduct

is particularly indicative of a “code of silence” because it often occurs in the presence of, or with

the knowledge of, other officers.

       154.     In 1977, New Orleans Mayor Ernest Morial pledged to do something about the

police brutality problem, and in 1978 Superintendent Parsons held public forums on the subject.

The New Orleans City Council created seven civilian positions at the Internal Affairs Division in

an effort to institute some civilian oversight, but only one civilian position was ever filled.




                                                 47
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 48 of 81



      155.     The problem continued unabated. On information and belief, out of 198 citizen

complaints in 1979 against an officer, only 5 were sustained. During the year 1980-81, the

NOPD ranked first in the country on number of police brutality complaints investigated by the

FBI—66 cases, compared to 10 in New York City and 5 in Atlanta. In 1981, the lone civilian

Internal Affairs Division member, Harry Tervalon, stated to the press that only two out of 62

brutality complaints lodged in the first half of 1980 were sustained.

      156.     One example of rampant police misconduct was the “Algiers Seven” case, which

arose out of brutal interrogations and deadly police raids in the Algiers area of New Orleans in

November 1980, following the death of NOPD Officer Gregory Neupert, Martin Venezia, who

oversaw the collection of physical and forensic evidence in the Hines and Robinson murders,

participated in or assisted at least two of these interrogations, of Raymond Hughes and Clarence

Green. The day after the deadly police raids, and before any investigation had been undertaken,

senior NOPD officials, including Superintendent Parsons, defended the raids and asserted that

the officers shot in self-defense. One police officer, homicide detective Oris Buckner, broke the

“code of silence” and told investigators that the police shooting victims did not have guns. He

later testified that his fellow officers brutally interrogated and tortured individuals believed to

have information on Officer Neupert’s death. He testified that he joined in the beatings after an

NOPD Sergeant told him the other homicide detectives did not trust Mr. Buckner because he

never hit suspects. As a consequence of breaking the “code of silence,” Officer Buckner was

harassed, called a “rat,” received threats, and was forced to request a transfer out of the homicide

division.

      157.     Seven NOPD officers, known as the “Algiers Seven,” were criminally indicted by

the federal government and tried in connection with the brutal interrogations, and three NOPD




                                                  48
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 49 of 81



officers were ultimately convicted. Mr. Venezia was not among the officers indicted, although he

was a party to one or more civil lawsuits that resulted in a $2.8 million settlement to the victims

of the Algiers interrogations and raids. One of the seven indicted officers, Stephen Reboul, had

been the subject of at least eleven complaints of serious misconduct prior to 1980, including

brutality and use of excessive force, and was the subject of five separate civil suits against the

City of New Orleans that resulted in payouts to claimants of $814,000.12 Nevertheless, Officer

Reboul had never been disciplined prior to receiving notoriety as a result of his involvement in

the Algiers police raid.

      158.        After the jury verdict in the Algiers Seven case in 1983, one of the federal

prosecutors, Michael Johnson, stated that the verdict “sent a message to New Orleans that they

have a problem.” Even still, very little changed. An April 1991 study by the United States

Department of Justice Civil Rights Division found that the NOPD had the highest average

number of complaints of official misconduct to the Federal Bureau of Investigation across the

six-year period 1985 through 1990. From 1985 through 1990, New Orleans averaged 26 civil

rights complaints for every 1,000 officers, 52 times the rate for New York City, which averaged

0.5 complaints for every 1,000 officers. The NOPD continued to fail to institute robust

disciplinary processes to control police officer behavior, a failure that continued to reinforce the

“code of silence.” For example, a 1993 Mayor’s Report on Police Use of Force found that the

NOPD Internal Affairs Division required that allegations against an officer be proved “beyond a

reasonable doubt,” rather than the typical “preponderance of the evidence” standard. Decades

prior, a 1971 report by the International Association of Chiefs of Police had advised the NOPD

to adopt a standard of “reasonable proof,” rather than “proof beyond reasonable doubt.”


       12
            Reboul v. Dep’t of Police, 420 So. 2d 491 (1982).



                                                         49
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 50 of 81



Furthermore, a 1991 report on the NOPD by the International Association of Chiefs of Police

found that the Internal Affairs Division was understaffed and that it frequently failed to make or

keep records of complaints.

      159.     History repeated itself in March 1990, when an individual named Adolph Archie

was severely beaten in police custody and sustained injuries that proved fatal. Mr. Archie

escaped from a work release program and allegedly shot a police officer four times. He was

pursued by police, shot in the arm during the pursuit, and arrested. While Mr. Archie was in

custody, police officers broadcast threats against him over the police radio. Mr. Archie was

transported first to Charity Hospital, then redirected to a district police station. There, he was

severely beaten by police officers. Martin Venezia, then a lieutenant, arrived at the district

station and was aware that Mr. Archie had been seriously injured. He questioned the officers

involved but failed to preserve evidence of the beating, including a bloody carpet and the

officers’ clothes and shoes. Officers later claimed that Mr. Archie had attacked them while in

custody. Mr. Archie was taken to Charity Hospital, where he died. The coroner’s office

ultimately deemed his death a “homicide, police intervention.” Even so, the Internal Affairs

Division conducted no investigation into the death, and, on information and belief, no officers

were disciplined for the threats, beatings, failure to preserve evidence, and other misconduct.

      160.     Despite the longstanding and widespread unconstitutional NOPD customs,

policies, and practices during the time of Mr. Floyd’s arrest and conviction, the above mentioned

misconduct continued within the NOPD for over 30 years. In 2011, the United States Department

of Justice (“DOJ”) released an investigative report regarding the City of New Orleans and the

NOPD, finding that “[a] number of longstanding and entrenched practices cause or contribute to

the patterns or practices of unconstitutional and discriminatory conduct we observed. The




                                                  50
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 51 of 81



Department’s failure to provide sufficient guidance, training, and support to its officers, as well

as its failure to implement systems to ensure officers are wielding their authority effectively and

safely, have created an environment that permits and promotes constitutional harm.” The DOJ’s

report found that “NOPD’s custodial interrogation practices reflect many of the same problems

we found throughout NOPD: inadequate policies, poor or non-existent training, weak

supervision and accountability, and inadequate facilities and equipment” and that the NOPD fails

to conduct full and complete interrogations as they have a “desire to avoid discovering

exculpatory information during the interrogation that would interfere with the arrest or

prosecution of the suspect.” Ultimately, the DOJ concluded that the “NOPD engages in a pattern

or practice of discriminatory policing in violation of constitutional and statutory law,” that

officers in the NOPD “misrepresented witness statements in their investigative report,” and that

“in [the NOPD’s] eagerness to obtain the evidence needed to make a case, or sometimes due to a

simple lack of knowledge about what the law permits or how to protect their cases, detectives

may use methods that run afoul of the Constitution – running the risk that the wrong person will

be prosecuted…”

       161.     By the time of Mr. Floyd’s arrest and prosecution, it was clear to NOPD,

including its policymakers, that this pervasive “code of silence” would lead officers to engage in

unlawful and unconstitutional conduct—as it did in the case of Mr. Floyd. Nevertheless, the

NOPD failed to take minimally necessary action to remedy this rampant culture of both engaging

in police misconduct and affirmatively shielding fellow officers from any accountability for their

own misconduct. As a predictable result of those failures to act, Defendants engaged in the

misconduct in Mr. Floyd’s investigation outlined above, and Mr. Floyd was wrongly convicted

after an unconstitutional trial.




                                                 51
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 52 of 81



        The DA’s Office maintained unconstitutional policies and practices regarding Brady
                                       material.

      162.         The failure to disclose exculpatory evidence in Mr. Floyd’s case was also a result

of the customs, policies and procedures of the DA’s Office at the time. In particular, the office

maintained a type of “don’t ask, don’t tell” policy of failing to seek out any exculpatory

information that was not affirmatively provided to them by the NOPD. This custom, policy and

practice was a direct result of the hostility to Brady obligations encouraged by the then final

policymaker, former District Attorney Harry Connick.

      163.         A limited pre-Complaint investigation has identified numerous similar violations

as well as other relevant evidence indicating that the DA’s Office — as a matter of custom,

practice, and policy — encouraged prosecutors to avoid Brady obligations wherever possible.

      164.         Former District Attorney Harry Connick, who was at all relevant times the chief

policymaker in the DA’s Office, espoused a fundamentally incorrect and unconstitutional

interpretation of Brady’s requirements. Mr. Connick has previously testified that Brady only

requires production of evidence that “exculpates the accused,” as opposed to evidence merely

“favorable” to the defense.13 According to Mr. Connick, there could be no Brady violation

arising out of “inadvertent conduct of [an] assistant under pressure with a lot of case load.”14

      165.         The DA’s Office exacerbated the unconstitutional policy by imposing severe

penalties for ADA’s who provided evidence that did not qualify as Brady information in Mr.

Connick’s overly restrictive interpretation. According to former ADA’s in his office, Mr.

Connick espoused a “convict at all cost attitude,” and an ADA could have been terminated for

giving up such evidence.


       13
            Connick v. Thompson, 563 U.S. 51 (2011).
       14
            Id. at 94.



                                                       52
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 53 of 81



      166.         In the DA’s Office, there was no open file discovery; that is, every discovery

request was within the discretion of the ADA. Moreover, ADAs faced significant pressure

because Mr. Connick expected that any case that was screened and accepted should result in a

conviction. This policy created “animosity” among the ADAs in the DA’s Office. Moreover,

whenever an ADA failed to get a conviction, Mr. Connick or another supervisor would talk with

the ADA about why the case was lost.

      167.         Mr. Connick resisted efforts to hold his prosecutors accountable for Brady

compliance because it would “make [his] job more difficult[.]”15 Mr. Connick has testified that

during his tenure, he never disciplined or fired a single prosecutor for violating Brady.16 Mr.

Connick recognized that the DA’s Office lost four cases before the Louisiana Supreme Court by

1985, including State v. Carney, 334 So. 2d 415, 419 (La. 1976), in which the court found that

the DA’s Office had committed Brady violations.17 Even following the aforementioned capital

case Kyles v. Whitley, 514 U.S. 419 (1995), in which the Supreme Court reversed based on the

DA’s Office’s failure to disclose favorable evidence to the defense, Mr. Connick stated that he

was satisfied with the DA’s Office’s practices and saw no need for any changes.”18

      168.         Specifically, Supervising ADAs instructed interns and other ADAs to write “not

entitled” in response to discovery requests for Brady material. Former ADAs have explained that

the DA’s Office’s unwritten policies on Brady material were to be “as restrictive as possible”

and “when in doubt, don’t give it up.” Also, ADAs have stated that the DA’s Office’s alternative




       15
            Id. at 100.
       16
            Id. at 105, n.20.
       17
            Id. at 99, n. 16
       18
            Id. at 100.



                                                   53
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 54 of 81



was to “deny the Brady request as ‘not entitled’ and effectively pass the buck to the judge if

indeed the criminal defendant pursued the information.”

      169.     In addition, ADAs in Mr. Connick’s office were trained that as long as they did

not possess witness statements to the police, they did not have a duty to contact the police or

produce police reports reflecting statements of the State’s witnesses. Former ADAs explained

that they did not believe that they had any affirmative duty to search from criminal histories or

rap sheets of the State’s witnesses under their Brady obligations. Therefore, they did not have to

produce those documents even if they included exculpatory evidence.

      170.     As a result of the custom, policy, and practice of avoiding possession of Brady

material to prevent having to disclose it to the defense, prosecutors would not customarily

contact the Latent Print Unit to ask about fingerprint exclusions, even though it was well known

in the DA’s Office that the Latent Print Unit only created written reports when they “matched” a

print, and did not create any written report when either the comparison of the prints excluded the

suspect or when the prints were not suitable for comparison or the result of the comparison was

inconclusive. Similarly, prosecutors would not customarily contact NOPD detectives to seek out

any information not affirmatively provided in the Detective’s written report provided to the

prosecutor. Thus, for example, prosecutors would not customarily obtain any witness statements

taken during the investigation (such as, here, any written statement taken from John Rue Clegg)

or any other daily activity report created by the investigating officers during the investigation,

but would instead rely on the final written report typically created only after an arrest.

      171.     Despite repeated problems and consistent recognition within and outside of the

DA’s Office, the hostility to comply with Brady obligations was the cause of numerous




                                                 54
       Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 55 of 81



unconstitutional Brady violations.19 The DA’s Office maintained these same customs and

practices, including the “don’t ask, don’t tell” policy that caused the constitutional Brady

violations in Mr. Floyd’s case.

       172.       As a result of these customs, policies, and practices, the prosecutors in this case

never learned of critical exculpatory evidence, including the fingerprint exclusions and Clegg’s

exculpatory statement about Hines’s preferences, and therefore could not disclose that

exculpatory information to the defense or the court.

                                                   DAMAGES

      173.        Defendants’ actions deprived Plaintiff JD (“John”) Floyd of his civil rights under

the First, Fourth, Fifth, and Fourteenth Amendments to the United States Constitution, as well as

the constitution and statutes of the state of Louisiana.

      174.        This action seeks damages for the period from January 19, 1981, through each

and every year to the present. Defendants’ unlawful, intentional, willful, deliberately indifferent,

reckless, and negligent acts and omissions caused Mr. Floyd to be wrongly seized, wrongfully

convicted, falsely imprisoned, and forced to serve decades of prison time for crimes he did not

commit.

      175.        Defendants’ unlawful, intentional, willful, deliberately indifferent, and reckless

acts and omissions caused Mr. Floyd the following injuries and damages, which were

foreseeable to Defendants at the time of their acts and omissions: physical injuries; pain and

suffering; severe mental anguish; emotional distress; loss of family relationships; severe



         19
            See e.g. Monroe v. Blackburn, 607 F.2d 148 (5th Cir. 1979); Truvia v. Connick, 577 F. App’x 317 (5th
Cir. 2014); State v. Carney, 334 So. 2d 415 (La. 1976); State v. Falkins, 356 So. 2d 415 (La. 1978); State v. Curtis,
384 So. 2d 396 (La. 1980); State v. Perkins, 423 So. 2d 1103 (La. 1982); State v. Rosiere, 488 So. 2d 965 (La.
1986); State v. Lindsey, 844 So. 2d 961 (La. Ct. App. 2003); State v. Smith, 591 So. 2d 1219 (La. Ct. App. 1991);
State v. Oliver, 682 So. 2d 301 (La. Ct. App. 1996); Smith v. Cain, 132 S. Ct. 627 (2012); State v. Bright, 875 So. 2d
37 (La. 2004); Mahler v. Kaylo, 537 F.3d 494 (5th Cir. 2008).



                                                         55
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 56 of 81



psychological damage; loss of educational opportunity; loss of professional opportunity; loss of

income; infliction of physical illness; inadequate medical care; humiliation, indignities and

embarrassment; degradation; permanent loss of natural psychological development; and

restrictions on all forms of personal freedom including but not limited to diet, sleep, personal

contact, educational opportunity, vocational opportunity, athletic opportunity, personal

fulfillment, sexual activity, family relations, reading, television, movies, travel, enjoyment, and

expression, for which he is entitled monetary relief.

     176.      These injuries began in 1981 and will continue into the future. Specifically, Mr.

Floyd’s liberty was curtailed upon his arrest and jailing on January 19, 1981. He remained

incarcerated until June 22, 2017, and was on supervised probation until November 20, 2018.

                                       FEDERAL CLAIMS

                                             COUNT I

   JD (“John”) Floyd’s 42 U.S.C. § 1983 Claim for Deprivation of Liberty Without Due
                   Process of Law under the Fourteenth Amendment

                                 Against All Individual Defendants

     177.      Plaintiff hereby incorporates each of the allegations of this Complaint as if fully

set forth herein, and further alleges as follows:

     178.      As described more fully above, Defendants, while acting individually, jointly,

and/or in conspiracy, as well as under color of law and within the scope of their employment,

improperly fabricated false confessions to the murders of William Hines and Rodney Robinson,

which they later coerced Mr. Floyd into signing; fabricated false evidence to support the coerced

confessions; suppressed exculpatory evidence that would have contradicted the false confessions,

, and instead followed through with the unlawful prosecution of Mr. Floyd, thereby depriving

Mr. Floyd of his right not to be deprived of liberty without due process of law.



                                                    56
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 57 of 81



     179.        In particular, Defendants Dillmann and Rice, along with Officer Reilly, fabricated

separate “confessions” to the Hines and Robinson murders, each of which was created to falsely

look like a verbatim record of a Q and A with Mr. Floyd.

     180.        Defendants falsely represented to prosecutors that Mr. Floyd’s confessions were

in fact freely and voluntarily given, and that Mr. Floyd had independent knowledge of non-

public details of the crime when those portions of the statements were directly fabricated by

Defendants and/or those details had been provided to him by Defendants.

     181.        Defendants also fabricated additional evidence to support Mr. Floyd’s conviction.

In particular, Defendants intentionally and in bad faith coerced and/or fabricated statements from

two witnesses—Mr. Edwards and Mr. Reed—that Mr. Floyd made incriminatory statements

regarding both murders. Defendants then concealed the misconduct that had produced those

statements as well as additional material exculpatory and impeachment evidence, including but

not limited to coercive tactics utilized in witness interviews, from prosecutors, defense attorneys,

and the court.

     182.        Defendants intentionally and in bad faith suppressed an exculpatory statement that

they knew would tend to show Mr. Floyd was innocent of the Hines murder. In particular,

Defendants suppressed a statement by John Rue Clegg—Mr. Hine’s close personal friend—that

Mr. Hines had a preference for black male sexual partners. This statement corroborated physical

evidence from the crime scene, specifically pubic hairs from an African American man found in

Mr. Hines’s bed. Defendants not only suppressed this exculpatory statement but also fabricated a

police report falsely claiming that Mr. Clegg stated Mr. Hines had no preference between black

and white male partners; Defendants further relied on that fabricated statement to downplay the

significance of the African-American pubic hairs found in Mr. Hines’s bed and explain their




                                                 57
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 58 of 81



decision to pursue a white suspect. Defendants concealed the exculpatory statement and

fabrication from prosecutors, defense attorneys, and the court.

     183.      Defendants also intentionally and in bad faith suppressed scientific evidence

which they knew would clear Mr. Floyd of any involvement in the crimes. In particular,

Defendants suppressed evidence that Mr. Floyd was excluded as the source of the fingerprints

lifted from sensitive locations at the Hines and Robinson murder scene and the existence of

unidentified fingerprints that did not belong to Mr. Floyd or the victim. Prior to Mr. Floyd’s

arrest, Defendants had relied on fingerprint evidence to rule out at least one potential suspect.

After arresting Mr. Floyd, Defendants confirmed Mr. Floyd did not match the blood or

fingerprints and yet continued with their unconstitutional prosecution—including coercing

and/or fabricating from Mr. Reed another alleged inculpatory statement by Mr. Floyd regarding

the Robinson murder. Defendants’ actions severely prejudiced Mr. Floyd at trial, violated his due

process rights, and directly resulted in his wrongful conviction and incarceration.

     184.      Had Defendants’ fabrications and/or the material exculpatory and impeachment

evidence known to them been disclosed, this evidence would have tended to prove Mr. Floyd’s

innocence and cast doubt on the entire police investigation and prosecution.

     185.      Defendants’ misconduct did not cease with Mr. Floyd’s conviction, but continued

through his exoneration, thereby prolonging his wrongful incarceration.

     186.      Defendants’ actions were in violation of clearly established constitutional law,

and no reasonable law enforcement officer in 1981 would have believed that Defendants’ actions

were lawful.




                                                 58
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 59 of 81



     187.         As a direct and proximate result of Defendants’ actions, Mr. Floyd was wrongly

prosecuted, detained, and incarcerated for more than thirty-six years and suffered the other

grievous injuries and damages set forth above.

                                               COUNT II

   JD (“John”) Floyd’s 42 U.S.C. § 1983 Claim for Violation of His Fifth and Fourteenth
                     Amendment Right Against Self-Incrimination

                                   Against Defendants Dillmann and Rice

     188.         Plaintiff hereby incorporates each of the allegations of this Complaint as if fully

set forth herein, and further alleges as follows:

     189.         Defendants Dillmann and Rice, individually and in concert, improperly coerced

Mr. Floyd to adopt the fabricated confessions to the murders of William Hines and Rodney

Robinson, and used these coerced statements against Mr. Floyd in his criminal case, thereby

violating Mr. Floyd’s Fifth and Fourteenth Amendment protection against self-incrimination.

     190.         Defendants, individually and in concert, took Mr. Floyd into custody ostensibly

based on one innocuous statement made about the Robinson murder and one vague, drunken

boast made about the Hines murder. Defendants ignored clear evidence that these murders were

committed by an African-American man, not the white Mr. Floyd, and knowledge that they had

in fact coerced and/or fabricated his allegedly incriminating statement. Rather than investigate

likely suspects, Defendants intentionally and in bad faith set about to violate Mr. Floyd’s due

process rights.

     191.         Understanding Mr. Floyd’s mental state, including his high level of intoxication,

and susceptibility to false confessions, Defendants Dillmann and Rice, along with Reilly,

coerced Mr. Floyd, through direct and indirect means, to involuntarily sign false and fabricated

statements implicating himself in the murders of Mr. Hines and Mr. Robinson.



                                                    59
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 60 of 81



     192.        The interrogation techniques used against Mr. Floyd were unconstitutionally

coercive based on the totality of the circumstances. Defendants had reason to know that Mr.

Floyd was cognitively impaired and extremely intoxicated, in particular because Defendants

purchased alcoholic drinks for Mr. Floyd before taking him into custody, and because Mr. Floyd

told them he had been drinking since that morning and taken narcotics. Nevertheless, Defendants

interrogated Mr. Floyd for at least 5.5 and up to 10 hours. Defendants physically struck Mr.

Floyd and verbally threatened him. Defendants interrogated Mr. Floyd without any friend,

relative, or advisor present; ignored Mr. Floyd’s protestations of innocence; manipulated and

misstated Mr. Floyd’s statements; showed Mr. Floyd details photographs of the Hines crime

scene; and ultimately fabricated two confessions that they coerced Mr. Floyd into signing.

     193.        Mr. Floyd, who was terrified and completely lacked the mental capacity to

understand the consequences of waiving his right to remain silent and his right to a criminal trial,

made false incriminating statements that were used against him, all as a result of Defendants’

coercion and in violation of his Fifth Amendment right to be free from compelled self-

incrimination.

     194.        When Defendants arrested and interrogated Mr. Floyd, Defendants engaged in

fabrication in addition to the coercion described above. Specifically, Defendants fabricated

and/or fed the non-public details contained in the confessions to Mr. Floyd. This fabricated

evidence made Mr. Floyd’s confessions appear to be credible and reliable.

     195.        In addition, Defendants deliberately and/or recklessly ignored apparent evidence

of Mr. Floyd’s innocence, including but not limited to the following: ignoring the statement of

eyewitness who saw an African-American man fleeing the Robinson crime scene; ignoring the

statement by Mr. Hines’s friend Mr. Clegg that Mr. Hines’s preferred African-American male




                                                 60
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 61 of 81



partners; ignoring physical evidence at both crime scene indicating that the perpetrator was an

African-American man, including but not limited to pubic hair from an African-American man

found in both victims’ bed and hair from an African-American man, that did not belong to Mr.

Robinson, found in the blood-soaked cap at the Robinson crime scene.

     196.      Defendants’ actions were in violation of clearly established constitutional law,

and no reasonable law enforcement officers in 1981 would have believed that Defendants’

actions were lawful.

     197.      As a direct and proximate result of Defendants’ actions, Mr. Floyd was wrongly

prosecuted, detained, and incarcerated for more than thirty-six years and suffered other grievous

injuries and damages set forth above.

                                            COUNT III

 JD (“John”) Floyd’s 42 U.S.C. § 1983 Claim for Unlawful Seizure and Detention Without
   Probable Cause in Violation of the Fourth Amendment as Incorporated through the
                                 Fourteenth Amendment

                                    Against All Individual Defendants

     198.      Plaintiff hereby incorporates each of the allegations of this Complaint as if fully

set forth herein, and further alleges as follows:

     199.      Defendants, despite knowing that probable cause did not exist to arrest,

continually detain, and or/prosecute Mr. Floyd for the murders of William Hines and Rodney

Robinson, acted individually and in concert to cause Mr. Floyd to be arrested, continually

detained, and prosecuted for those crimes. Defendants’ conducted violated Mr. Floyd’s rights

pursuant to the Fourth and Fourteenth Amendments of the United States Constitution to be free

of unreasonable searches and seizures, and proximately caused his wrongful detention.

     200.      Defendants also deliberately and/or recklessly ignored apparent evidence pointing

to other suspects and corroborating Mr. Floyd’s innocence, and/or covered up or failed to


                                                    61
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 62 of 81



investigate such evidence, including but not limited to the following: the fact that Mr. Floyd’s

fingerprints were excluded as the source of fingerprints at sensitive locations in the Hines and

Robinson murder scenes; that Mr. Floyd was excluded as the source of the semen found in Mr.

Robinson; that Mr. Floyd was excluded as the source of any blood found at either crime scene;

that the pubic and head hairs found at both crime scenes came from an African-American man

and therefore could not have come from Mr. Floyd, who is white; that the sole eyewitness to give

a suspect description described an African-American man fleeing the Robinson crime scene

immediately after the murder; that Mr. Hines’s friend told Defendants that Mr. Hines’s preferred

black male sexual partners as he had only seen him with black men; and Mr. Floyd’s repeated

protestations of innocence. Defendants’ deliberate and/or reckless failure to investigate

exculpatory evidence that was known to them, or, in the absence of their deliberate and/or

reckless indifference, should have been known to them, caused Mr. Floyd to be deprived of his

rights under the Fourteenth Amendment.

     201.      The above-described acts were shocking, and were performed by Defendants

deliberately, with reckless disregard for the truth, and with malice.

     202.      In fact, Mr. Floyd was innocent of the murder of William Hines (and innocent of

the murder or Rodney Robinson as well), and was exonerated in 2018, thirty-six years after his

wrongful conviction.

     203.      Defendants’ actions were in violation of clearly established constitutional law,

and no reasonable law enforcement officer in 1981 would have believed that Defendants’ actions

were lawful.




                                                 62
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 63 of 81



      204.      As a direct and proximate result of Defendants’ actions, Mr. Floyd was wrongly

detained and prosecuted up until the time of his conviction and suffered the other grievous and

continuing injuries and damages as set forth above.

                                            COUNT IV

               JD (“John”) Floyd’s 42 U.S.C. § 1983 Failure to Intervene Claim

                                    Against All Individual Defendants

      205.      Plaintiff hereby incorporates each of the allegations of this Complaint as if fully

set forth herein, and further alleges as follows:

      206.      By their conduct and under color of law, during the constitutional violations

described herein, Defendants stood by without intervening to prevent other Defendants and

others yet unknown from violating Mr. Floyd’s constitutional rights, even though those

Defendants had the opportunity to so intervene.

      207.      The misconduct described in this Count was objectively unreasonable and was

undertaken intentionally, with malice and willful indifference to Mr. Floyd’s clearly established

constitutional rights.

      208.      Defendants’ actions were in violation of clearly established constitutional law,

and no reasonable law enforcement officer in 1981 would have believed Defendants’ actions

were lawful.

      209.      As a direct and proximate result of Defendants’ actions, Mr. Floyd was wrongly

prosecuted, detained, and incarcerated for thirty-six years and suffered the other grievous injuries

and damages set forth above.




                                                    63
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 64 of 81



                                               COUNT V

            JD (“John”) Floyd’s 42 U.S.C. § 1983 Civil Rights Conspiracy Claim

                                    Against All Individual Defendants

     210.      Plaintiff hereby incorporates each of the allegations of this Complaint as if fully

set forth herein, and further alleges as follows:

     211.      Defendants Dillmann, Rice, John Doe Latent Print Unit analyst, and others yet

unknown agreed among themselves and other individuals, including Officer Reilly, Detective

Fred Dantagnan, Sergeant Paul Drouant, Detective Martin Venezia, and other NOPD officers

and investigators, to act in concert to deprive Mr. Floyd of his clearly established rights not to be

compelled as a witness against himself, not to be deprived of liberty without due process of law,

and not to be illegally seized and detained.

     212.      In furtherance of the conspiracy, Defendants engaged in and facilitated numerous

overt acts, including but not limited to the following:

               (a) Defendants acted in concert to obtain Mr. Floyd’s confessions through
                   physical abuse, threats, and other means deliberately designed to exploit Mr.
                   Floyd’s obvious intellectual, emotional, and economic vulnerabilities.

               (b) Defendants supplied Mr. Floyd with non-public facts known to them and
                   through coercion, deception, and trickery compelled Mr. Floyd to adopt these
                   facts as his own by incorporating them into his fabricated confessions, which
                   they forced Mr. Floyd to sign.

               (c) Defendants acted in concert to coerce and fabricate a statement from Stephen
                   Edwards to falsely provide a basis to take Mr. Floyd into custody, then hid
                   that misconduct from defense counsel and prosecutors.

               (d) Defendants acted in concert to coerce and/or fabricate statements from Byron
                   Gene Reed to inculpate Mr. Floyd in the Robinson murder.

               (e) Defendants acted in concert to conceal exculpatory evidence that tended to
                   show Mr. Floyd’s innocence, including but not limited to bodily fluid and
                   fingerprint evidence and witness statements excluding Mr. Floyd as the true
                   perpetrator.



                                                    64
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 65 of 81



               (f) Defendants deliberately and recklessly failed to investigate leads pointing to
                   other suspects and corroborating Mr. Floyd’s innocence.

     213.      As a direct and proximate result of Defendants’ conspiracy and actions in

furtherance of that conspiracy, Mr. Floyd was wrongly prosecuted, detained, and incarcerated for

thirty-six years and suffered the other grievous injuries and damages set forth above.

                                             COUNT VI

            JD (“John”) Floyd’s 42 U.S.C. § 1983 Claim for Supervisory Liability

                         Against Defendants London and John Doe Supervisors

     214.      Plaintiff hereby incorporates each of the allegations of this Complaint as if fully

set forth herein, and further alleges as follows:

     215.      Defendants London and John Doe Supervisors were personally and directly

involved in the case against Mr. Floyd and knew, or in the absence of their deliberate

indifference, recklessness, and gross negligence should have known, that their subordinate

officers had deprived Mr. Floyd of his clearly established constitutional rights through

misconduct that included but was not limited to coercing and fabricating confessions from Mr.

Floyd; beating and threatening Mr. Floyd; deliberately ignoring evidence of Mr. Floyd’s

innocence; and violating Defendants’ ongoing affirmative obligation to come forward with

evidence of innocence and the truth of their own misconduct.

     216.      The supervisor Defendants, by deliberately and/or recklessly failing to supervise

their subordinate officers, and by their active and direct participation in and facilitation of their

subordinates’ misconduct, caused their subordinates to deprive Mr. Floyd of his clearly

established constitutional rights, including but not limited to their rights not to be compelled to

be witnesses against themselves, to be free from unreasonable searches and seizures, and not to

be deprived of liberty without due process of law.



                                                    65
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 66 of 81



     217.      Moreover, the supervisor Defendants allowed their subordinates to act with

impunity in an environment in which those subordinates were not supervised, disciplined, or

trained, and in which those subordinates knew that their violations of Mr. Floyd’s constitutional

rights would be facilitated, approved, and/or condoned by the supervisory Defendants.

     218.      The supervisory Defendants’ actions were in violation of clearly established

constitutional law, and no reasonable law enforcement officer in 1981 would have believed that

the supervisory Defendants’ actions were lawful.

     219.      As a direct and proximate result of the supervisory Defendants’ actions, Mr.

Floyd was wrongly prosecuted, convicted, and imprisoned for thirty-six years and suffered the

other grievous and continuing injuries and damages as set forth above.

                                            COUNT VII

            JD (“John”) Floyd’s 42 U.S.C. § 1983 Monell Claim against the NOPD

                                     Against the City of New Orleans

     220.      Plaintiff hereby incorporates each of the allegations of this Complaint as if fully

set forth herein, and further alleges as follows:

Suppression of Exculpatory Evidence

     221.      The NOPD investigated Mr. Floyd for the murders of William Hines and Rodney

Robinson, but failed to disclose critical exculpatory evidence to Mr. Floyd and his defense team

or the prosecution before, during, or after the murder trial. The concealed exculpatory evidence

was material, and the failure to turn over this evidence violated Mr. Floyd’s constitutional rights.

     222.      The suppressed evidentiary materials were exculpatory as to Mr. Floyd’s

responsibility for the murder of Hines and Robinson because they were material to Mr. Floyd’s

innocence, and would have directly contradicted the confessions that underlay the State’s case

and pointed to other suspects unrelated to Mr. Floyd.


                                                    66
     Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 67 of 81



     223.      Mr. Floyd’s conviction was eventually vacated based on the State’s

unconstitutional suppression of exculpatory evidence in violation of Brady.

     224.      The NOPD demonstrated deliberate indifference to Mr. Floyd’s constitutional

rights by failing to establish policies and procedures that adequately trained, monitored, and

supervised the employees of the DA’s Office regarding the constitutional duty to disclose

exculpatory evidence to the defense, despite the obviousness that such training, monitoring or

supervision was required in order to prevent constitutional violations, and their awareness of

prior incidents in which employees of the DA’s Office had failed to comply with the obligations

of Brady.

     225.      This failure to establish adequate constitutional procedures and policies is further

supported by Detective Dillmann’s own admissions that at all times relevant hereto, there was no

formal NOPD training or supervision on avoiding and/or preventing NOPD officers from

fabricating evidence, coercing confessions, interrogating suspects, or disclosing favorable or

exculpatory evidence.

     226.      The NOPD, acting in its final policymaking authority and under color of law,

demonstrated deliberate indifference to Mr. Floyd’s constitutional rights by adopting and

maintaining constitutionally deficient policies with respect to discharging its Brady obligations,

including failing to adequately train, monitor, and supervise the employees of the NOPD

regarding the constitutional duty to disclose exculpatory evidence to the defense, despite the

obvious need for such training, monitoring or supervision given their awareness of numerous

prior incidents in which the NOPD had failed to comply with the obligations of Brady.




                                                67
     Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 68 of 81



     227.      The general practice of withholding exculpatory evidence and failing to

appropriately train was so common and well established as to constitute official policy that fairly

represented the NOPD’s official custom, policy, and/or practice.

     228.      The NOPD’s actions and the official policy, practice, and/or custom resulted

directly in the constitutionally deficient investigation and prosecution of Mr. Floyd and violated

his rights under the Fifth, Sixth, and Fourteenth Amendments to United States Constitution;

Articles 1.2, 1.5, and 1.16 of the Louisiana Constitution; and 42 U.S.C. § 1983.

     229.      The official policy, practice, and/or custom of concealing exculpatory evidence

proximately and directly caused Mr. Floyd’s injuries, including spending over thirty-six years in

prison for a murder he did not commit as well as the other injuries stated herein.

     230.      The City of New Orleans is liable to Mr. Floyd pursuant to 42 U.S.C. § 1983.

Coercion of Involuntary Confessions

     231.      While investigating Mr. Floyd for the murders of Hines and Robinson, the NOPD

obtained a confession from Mr. Floyd through coercive means. This involuntary confession was

a critical component of the State’s case against Mr. Floyd at trial. The taking and introduction of

this coerced and involuntary confession at Mr. Floyd’s trial violated Mr. Floyd’s rights under the

Fifth and Fourteenth Amendments to the United States Constitution.

     232.      Mr. Floyd’s conviction was eventually vacated.

     233.      The NOPD demonstrated deliberate indifference to Mr. Floyd’s constitutional

rights by failing to establish policies and procedures that adequately trained, monitored, and

supervised the employees of the NOPD regarding the constitutional prohibition on coerced and

involuntary confessions, despite the obviousness that such training, monitoring or supervision




                                                68
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 69 of 81



was required to prevent constitutional violations, and their awareness of prior incidents in which

employees of the NOPD had failed to comply with such constitutional prohibition.

     234.      The NOPD, acting in its final policymaking authority and under color of law,

demonstrated deliberate indifference to Mr. Floyd’s constitutional rights by adopting and

maintaining constitutionally deficient policies with respect to discharging the NOPD’s

constitutional obligation to refrain from coercing involuntary confessions, including failing to

adequately train, monitor, and supervise the employees of the NOPD regarding such

constitutional duty, despite the obvious need for such training, monitoring or supervision given

their awareness of numerous prior incidents in which employees of the NOPD had failed to

comply with such constitutional obligations.

     235.      The general practice of coercing involuntary confessions was so common and

well established as to constitute official policy that fairly represented the NOPD’s official

custom, policy, and/or practice.

     236.      The official policy, practice, and/or custom of coercing involuntary confessions

proximately and directly caused Mr. Floyd’s injuries, including spending over thirty-six years in

prison for a murder he did not commit as well as the other injuries stated herein.

     237.      The City of New Orleans is liable to Mr. Floyd pursuant to 42 U.S.C. § 1983.

The “Code of Silence” and Police Misconduct

     238.      A “code of silence” existed at the NOPD at all time periods relevant to Mr.

Floyd’s claims.

     239.      This “code of silence” constituted a widespread, prevalent custom or practice in

which officers shielded fellow officers after they committed illegal acts, including constitutional




                                                 69
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 70 of 81



violations. This custom or practice was so common and well established that it fairly represented

the NOPD’s official custom, policy, and/or practice.

      240.       NOPD policymakers had actual or constructive knowledge of the existence of a

“code of silence” at the NOPD.

      241.       The NOPD policymakers demonstrated objective deliberate indifference to the

known or obvious consequences of the “code of silence,” including that the “code of silence”

would and did cause constitutional violations.

      242.       The official policy, practice, and/or custom of a “code of silence” proximately and

directly caused Mr. Floyd’s injuries, including spending over thirty-six years in prison for a

murder he did not commit as well as other injuries stated herein. It did so by causing officers to

withhold exculpatory evidence—evidence which would have implicated an African American

male with Type-A blood in both William Hines and Rodney Robinson’s murders—and to

manufacture evidence against Mr. Floyd.

      243.       The City of New Orleans is liable to Mr. Floyd pursuant to 42 U.S.C. § 1983.

                                                COUNT VIII

         JD (“John”) Floyd’s 42 U.S.C. § 1983 Monell Claim against the DA’s Office20

      Against Leon Cannizzaro, Jr., in his official capacity as District Attorney of Orleans Parish

      244.       Plaintiff hereby incorporates each of the allegations of this Complaint as if fully

set forth herein, and further alleges as follows:

      245.       The DA’s Office charged or indicted Mr. Floyd with the murders of William

Hines and Rodney Robinson.


        20
            Former District Attorney Harry Connick was the policymaker of the DA’s Office during the relevant
time period, and all of the unconstitutional conduct described in Mr. Floyd’s Complaint took place during Mr.
Connick’s tenure as District Attorney. Mr. Floyd has named Defendant Cannizzaro, the current Orleans Parish
District Attorney, in his official capacity only, and not based on any conduct by Mr. Cannizzaro personally.



                                                       70
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 71 of 81



     246.      The DA’s Office failed to disclose critical exculpatory evidence to Mr. Floyd

before, during, or after the murder trial. The concealed exculpatory evidence was material, and

the failure to turn over this evidence gave rise to violations of Mr. Floyd’s constitutional rights

under Brady.

     247.      The suppressed evidentiary materials were exculpatory and material to Mr.

Floyd’s innocence, and would have directly contradicted the confessions that underlay the

State’s case by pointing to other suspects unrelated to Mr. Floyd.

     248.      Mr. Floyd’s conviction was eventually vacated when the Fifth Circuit found a

Brady violation based on the suppression of exonerating fingerprint evidence and John Clegg’s

statement regarding Hine’s sexual preference for black men. These Brady violations were caused

by the “don’t ask don’t tell” policy and culture of the DA’s office who encouraged nondisclosure

where feasible, as described in the facts alleged above.

     249.      The actions of the DA’s Office violated Mr. Floyd’s right to due process and a

fair trial under the United States Constitution and 42 U.S.C. § 1983.

     250.      The DA’s Office maintained policies and procedures that were based on a

fundamental and unconstitutional misinterpretation of the prosecutor’s obligations under Brady.

     251.      The DA’s Office demonstrated deliberate indifference to Mr. Floyd’s

constitutional rights by failing to establish policies and procedures that adequately trained,

monitored, and supervised the employees of the DA’s Office regarding the constitutional duty to

disclose exculpatory evidence to the defense, despite the obviousness that such training,

monitoring, or supervision was required in order to prevent constitutional violations, and their

awareness of prior incidents in which employees of the DA’s Office had failed to comply with

the obligations of Brady.




                                                 71
     Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 72 of 81



     252.      The DA’s Office, under color of law, demonstrated deliberate indifference to Mr.

Adams’s constitutional rights by adopting and maintaining constitutionally deficient policies

with respect to discharging the DA’s Office’s Brady obligations, including failing to adequately

train, monitor, and supervise employees regarding the constitutional duty to disclose exculpatory

evidence to the defense, despite the obvious need for such training, monitoring, and supervision

given their awareness of numerous prior incidents in which employees of the DA’s Office had

failed to comply with the obligations of Brady.

     253.      The general practice of withholding exculpatory evidence and failing to

appropriately train was so common and well established as to constitute official policy that fairly

represented the DA’s Office’s official custom, policy, and/or practice. This general practice and

policy persisted through the time of Mr. Floyd’s release in 2017.

     254.      The official policy, practice, and/or custom of the DA’s Office resulted directly in

the constitutionally deficient investigation and prosecution of Mr. Floyd and violated his rights

guaranteed under the Fifth, Sixth, and Fourteenth Amendments to United States Constitution;

Articles 1.2, 1.5, and 1.16 of the Louisiana Constitution; and 42 U.S.C. § 1983.

     255.      The official policy, practice, and/or custom of concealing exculpatory evidence

and maliciously prosecuting individuals, without regard to guilt or innocence, proximately and

directly caused Mr. Floyd’s injuries, including spending over thirty-six years in prison for a

murder he did not commit as well as the other injuries stated herein.

     256.      Defendant Cannizzaro, as the representative of the DA’s Office, is liable to Mr.

Floyd pursuant to 42 U.S.C. § 1983.




                                                  72
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 73 of 81



                                            COUNT IX

JD (“John”) Floyd’s 42 U.S.C. § 1983 Claim for Violation of Title II of the Americans with
                                    Disabilities Act

                                   Against the City of New Orleans

     257.      Plaintiff hereby incorporates each of the allegations of this Complaint as if fully

set forth herein, and further alleges as follows:

     258.      Plaintiff suffers from one or more disabilities—including borderline intellectual

functioning—that substantially limits one or more of his major life activities, including without

limitation: caring for himself, thinking, working, communicating, learning, and sleeping. In

addition, Defendant is regarded as suffering from one or more qualifying disabilities.

     259.      The individual Defendants coerced false confessions from Mr. Floyd, conducted

the unlawfully flawed investigation, and arrested Mr. Floyd all while employed by the New

Orleans Police Department, a subdivision of the City of New Orleans. Arrests and investigations

are services, programs, or activities of a city’s police department that are covered by the

Americans with Disabilities Act.

     260.      With knowledge of Mr. Floyd’s serious mental disabilities and/or regarding Mr.

Floyd as seriously disabled, the individual Defendants discriminated against him by reason of

that disability. The City by and through its agents intentionally, or with deliberate indifference,

exploited Mr. Floyd’s mental illness by, among other things, failing to investigate his alibi and

other evidence of his innocence, and conducting and relying exclusively on suggestive

identification procedures. Defendants engaged in misconduct in whole or in part because they

thought they could get away with that misconduct as a result of Mr. Floyd’s disabilities.




                                                    73
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 74 of 81



      261.      As a direct and proximate result of the City of New Orleans’ actions, Mr. Floyd

was wrongly prosecuted, detained, and incarcerated for twenty years and suffered the other

grievous injuries and damages set forth above.

                                     STATE LAW CLAIMS

                                             COUNT X

                     JD (“John”) Floyd’s Claim for Malicious Prosecution

                                 Against All Individual Defendants

      262.      Plaintiff hereby incorporates each of the allegations of this Complaint as if fully

set forth herein, and further alleges as follows:

      263.      Defendants, acting separately and in concert, individually and in their official

capacities, did willfully, unlawfully, maliciously and without probable cause or legal

justification, cause Mr. Floyd to be prosecuted, detained, and incarcerated for the murder of

William Hines.

      264.      Defendants engaged in this conduct without concern for or consideration of the

perceived guilt or innocence of Mr. Floyd, and for no purpose related to any legitimate

prosecutorial concerns.

      265.      Defendant Latent Print Unit Analyst John Doe(s) analyzed Mr. Floyd’s

fingerprints in comparison to the prints lifted from sensitive locations from both crime scenes

and, in conjunction with Defendants Dillmann and Rice did not report the exculpatory results of

that testing.

      266.      Mr. Floyd is, and has consistently maintained that he is, innocent of the murders

of Mr. Hines and Mr. Robinson. His conviction has been found invalid by the United States

Court of Appeals for the Fifth Circuit, and the charges against him have been dismissed in their

entirety.


                                                    74
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 75 of 81



     267.      As a direct and proximate result of Defendants’ malicious prosecution, Mr. Floyd

was wrongfully detained and incarcerated and served over thirty-six years for crimes he did not

commit, and suffered the additional physical, emotional and pecuniary damages as described

above.

                                            COUNT XI

     JD (“John”) Floyd’s Claim for Wrongful Conviction and Wrongful Imprisonment

                                    Against All Individual Defendants

     268.      Plaintiff hereby incorporates each of the allegations of this Complaint as if fully

set forth herein, and further alleges as follows:

     269.      Defendants acting separately and in concert, individually and in their official

capacity did willfully, unlawfully, and maliciously and without probable cause or legal

justification, cause Mr. Floyd to be arrested, prosecuted, and incarcerated for an ongoing and

continuing basis lasting over thirty-six years for a crime he did not commit.

     270.      Defendants intentionally, maliciously and with reckless disregard for and

deliberate indifference to his rights, coerced his confessions, fabricated false evidence, withheld

exculpatory evidence, and presented false arguments and false facts to the court for the purpose

of ensuring that Mr. Floyd was arrested, prosecuted, and incarcerated and to preclude judicial

authorities from discovering the lack of probable cause for the prosecution and ongoing

detention of Mr. Floyd.

     271.      As a direct and proximate result of Defendants’ wrongful imprisonment, Mr.

Floyd suffered the physical, emotional and pecuniary damages as described above.




                                                    75
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 76 of 81



                                            COUNT XII

             JD (“John”) Floyd’s Claim for Negligence and/or Gross Negligence

                                    Against All Individual Defendants

     272.      Plaintiff hereby incorporates each of the allegations of this Complaint as if fully

set forth herein, and further alleges as follows:

     273.      The individual Defendants in this case failed to take due care, and instead were

negligent and/or grossly negligent in investigating the murders of William Hines and Rodney

Robinson, reporting false evidence against Mr. Floyd, and withholding exculpatory evidence

from him.

     274.      It was foreseeable that, as a result of the individual Defendants’ negligence, Mr.

Floyd would be wrongfully detained and incarcerated, and in fact, Mr. Floyd was wrongfully

detained and incarcerated and served over thirty-six years for a crime he did not commit, and

suffered the additional physical, emotional, and pecuniary damages as described above.

                                           COUNT XIII

        JD (“John”) Floyd’s Claim for Negligent and/or Gross Negligent Supervision

                                   Against All Supervisory Defendants

     275.      Plaintiff hereby incorporates each of the allegations of this Complaint as if fully

set forth herein, and further alleges as follows:

     276.      Upon information and belief, Defendants London and other John Doe supervisors

of the individual Defendants in this case, acting in their individual capacities, failed to take due

care in supervising the investigative practices of the individual Defendants.

     277.      It was foreseeable that, as a result of the individual Defendants’ negligence, Mr.

Floyd would be wrongfully detained and incarcerated, and in fact, Mr. Floyd was wrongfully




                                                    76
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 77 of 81



detained and incarcerated and served over thirty-six years for a crime he did not commit, and

suffered the additional physical, emotional, and pecuniary damages as described above.

                                           COUNT XIV

JD (“John”) Floyd’s Claim for Intentional and/or Reckless Infliction of Emotional Distress

                                    Against All Individual Defendants

     278.      Plaintiff hereby incorporates each of the allegations of this Complaint as if fully

set forth herein, and further alleges as follows:

     279.      Defendants, acting separately and in concert individually and in their official

capacities, did intentionally, maliciously and with reckless disregard and deliberate indifference

to Mr. Floyd’s rights engage in extreme and outrageous conduct in connection with the arrest and

prosecution of Mr. Floyd including, without limitation, coercing two false confessions from Mr.

Floyd; engaging in an deficient investigation; arresting and prosecuting Mr. Floyd without

probable cause; fabricating false evidence; withholding exculpatory evidence; and presenting

false argument and false facts to the court for the purpose of ensuring that Mr. Floyd was

arrested, indicted, detained, and incarcerated.

     280.      Defendants desired to inflict severe emotional distress on Mr. Floyd or knew that

severe emotional distress would be certain or substantially certain to result from their joint and

several conduct.

     281.      As a direct and proximate result of Defendants joint and several extreme and

outrageous behavior, Mr. Floyd suffered severe emotional distress for which he is entitled to

damages.




                                                    77
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 78 of 81



                                            COUNT XV

  JD (“John”) Floyd’s Claim for Violations of the Louisiana Public Records Act, La. Stat.
                                        Ann. § 44

                        Against Defendant Dillmann and the City of New Orleans

     282.      Plaintiff hereby incorporates each of the allegations of this Complaint as if fully

set forth herein, and further alleges as follows:

     283.      The Louisiana Public Records Act guarantees the public’s right of access to

public records. La. Stat. Ann. § 44:1, et seq. The Public Records Act allows defendants full

access to police reports as public records for purposes of postconviction relief. Innocence

Project New Orleans v. New Orleans Police Dept., 129 So. 3d 668 (La. App. 4th Cir. 2013).

These rights are also protected by Article 12, section 3 of the Louisiana Constitution which

provides that “no person shall be denied the right to observe the deliberations of public bodies

and examine public documents except in cases established by law.”

     284.      In support of postconviction relief, the Innocence Project, on behalf of Mr. Floyd,

made several requests for documentation and files from the NOPD concerning its investigations

into the Hines and Robinson homicides under the Public Records Law.

     285.      The NOPD failed to respond to these public record requests and did not provide

Mr. Floyd the Hines and Robinson murder files, which were later found to be missing from the

NOPD’s homicide storage area in 2008. There were no records of what files had been taken out

of the storage area, but Detective Dillmann later admitted that he took the files to his Louisiana

home. Dillmann told the Innocence Project of New Orleans that he took the NOPD files to write

his book Blood Warning: The True Story of the New Orleans Slasher (published in 1989) but that

the house he stored them in and the files therein had been destroyed in Hurricane Katrina—16

years after the book was published.



                                                    78
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 79 of 81



     286.      Dillmann had a duty to preserve these public records but unlawfully took them

from the public for his private financial gain and caused them to be destroyed. The NOPD had a

duty to preserve these public records but unlawfully allowed or failed to prevent Detective

Dillmann from wrongfully taking them for his private financial gain and causing them to be

destroyed.

     287.      Defendants’ violations of the Louisiana Constitution and Louisiana Public

Records Act actually and proximately caused Mr. Floyd to sustain damages, including to sustain

continued wrongful imprisonment. With the destruction of these records, Mr. Floyd was unable

to succeed in his postconviction proceedings at an earlier point in time and to secure his release

from prison, which caused the additional physical, emotional and pecuniary damages as

described above.

     288.      Consequently, the Defendants are liable under La. Stat. Ann. § 44:1 et seq. for

actual damages, civil penalties, and attorney fees and costs as permitted therein.

                                           COUNT XVI

                       JD (“John”) Floyd’s Claim for Vicarious Liability

                                     Against the City of New Orleans

     289.      Plaintiff hereby incorporates each of the allegations of this Complaint as if fully

set forth herein, and further alleges as follows:

     290.      At all times the individual Defendants were acting within the scope of their

employment and as agents for the City of New Orleans.

     291.      Consequently, the City of New Orleans is liable under the doctrine of respondeat

superior for any and all tortious actions of its employees and agents.




                                                    79
      Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 80 of 81



                                            COUNT XVII

        JD (“John”) Floyd’s Claim for Violations of the Louisiana State Constitution

                                     Against the City of New Orleans

      292.      Plaintiff hereby incorporates each of the allegations of this Complaint as if fully

set forth herein, and further alleges as follows:

      293.      The Louisiana State Constitution, like the United States Constitution, guarantees a

person’s right to be secure in his person and effect from unreasonable seizure, to equal protection

of the law, to due process of law, to be free from discrimination, to be free from cruel, excessive

or unusual punishment, to examine public records, and to additional unenumerated rights. See

La. Cost. Art. I, §§ 2, 3, 5, 12, 13, 15, 16, 20, 22, and 24.

      294.      By reason of the same intentional, malicious, reckless and deliberate conduct that

violated Mr. Floyd’s rights under the United States Constitution, Defendants’ conduct violated

the rights guaranteed plaintiff under Article I, §§ 2, 3, 5, 12, 13, 15, 16, 20, 22, and 24 of the

Louisiana State Constitution.

      295.      These violations of the Louisiana State Constitution proximately and directly

caused Mr. Floyd to be wrongfully detained and incarcerated at the Louisiana State Penitentiary

for a crime he did not commit, and suffer the additional physical, emotional and pecuniary

damages as described above.

                                      PRAYER FOR RELIEF

        Mr. Floyd demands a jury trial and respectfully requests that this Court enter judgment

against all Defendants on all counts of this Amended Complaint: (a) awarding Mr. Floyd

compensatory and punitive damages in amounts to be determined at trial; (b) awarding Mr.

Floyd costs and reasonable attorneys’ fees in this action pursuant to 42 U.S.C. § 1988; and

(c) granting such other and further relief as this Court deems just and proper.


                                                    80
     Case 2:19-cv-08769-JTM-DMD Document 1 Filed 04/04/19 Page 81 of 81



Dated: April 4, 2019

                                   Respectfully submitted,

                                   /s__________________________________
                                   John N. Adcock, T.A.
                                   La. Bar No. 30372
                                   3110 Canal Street
                                   New Orleans, LA 70119
                                   Telephone (504) 233-3125
                                   jnadcock@gmail.com

                                   ___________________________________
                                   Nick Brustin*
                                   nick@nsbcivilrights.com
                                   Anna Benvenutti Hoffmann*
                                   anna@nsbcivilrights.com
                                   Katie McCarthy*
                                   katie@nsbcivilrights.com
                                   Neufeld Scheck & Brustin, LLP
                                   99 Hudson Street, Eighth Floor
                                   New York, NY 10013
                                   Telephone: (212) 965-9081

                                   ___________________________________

                                   William Beck*
                                   wbeck@lathropgage.com
                                   Michael J. Abrams*
                                   mabrams@lathropgage.com
                                   Alexander T. Brown*
                                   abrown@lathropgage.com
                                   Alana McMullin*
                                   amcmullin@lathropgage.com
                                   Lathrop Gage LLP
                                   2345 Grand Boulevard, Suite 2200
                                   Kansas City, MO 64108
                                   Telephone: (816) 460-5811

                                   Attorneys for Plaintiff

                                   Applications for admission pro hac vice
                                   forthcoming




                                     81
